SECURITIES EXCHANGE AGREEMENT
 
AND PLAN OF REORGANIZATION
 
SECURITIES EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION, dated as of April 14,
2005, by and among Ocean West Holding Corp. a Delaware corporation, with offices
located at 15991 Redhill Avenue, Suite 110, Tustin California 92780 (“Ocean”),
InfoByPhone, Inc., a Delaware corporation, with offices located at PO Box
64-3569 Vero Beach, Fl 32963 (the “Company”) and the stockholders of the Company
(the “Stockholders”) set forth on Exhibit A hereto.
 
WHEREAS, Ocean currently has authorized capital stock consisting of 30,000,000
shares of common stock, par value $.01 per share (“Ocean West Common Stock”) and
10,000,000 shares of preferred stock, par value $.01 per share; and
 
WHEREAS, Ocean will file a definitive Information Statement (the “Information
Statement”) with the Securities and Exchange Commission pursuant to Section
14(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) and pursuant
to such Information Statement Ocean will revise its Certificate of Incorporation
to change its name to AskMeNow, Inc., and increase its authorized capital stock
to 100,000,000 shares, par value $.01 per share, of which 5,586,104 shares will
be issued and outstanding prior to the Closing Date (as defined) and 5,000,000
shares of preferred stock, par value $.01 per share, of which 0 shares are
issued and outstanding as of the date hereof; and
 
WHEREAS, the Company has authorized capital stock consisting of 15,000,000
shares of common stock, par value $.001 per share (the “Company Common Stock”)
of which 3,269,790 shares are issued and outstanding (“Target Shares”) and
3,000,000 shares of preferred stock, par value $.001 per share of which 0 shares
are outstanding; and
 
WHEREAS, the Stockholders wish to exchange, and Ocean wishes to acquire, all of
the Target Shares on the Closing Date (as defined below), for 6,000,000 shares
of Ocean (the “Exchange”); and
 
WHEREAS, simultaneous with the Closing the Company shall close a private
placement for no less 2,500,000 shares and no more than 6,666,667 shares of the
Company (as contemplated in Section 8.1 of this Agreement) with such shares
being exchanged for an equal amount of shares of Ocean West Common Stock at the
Closing; and
 
 WHEREAS, the Boards of Directors of Ocean and the Company, declaring it
advisable and for the respective benefit of Ocean and the Company have approved
the Exchange and the other transactions contemplated by this Agreement (the
“Transactions”) on the terms and conditions hereinafter set forth, and have
approved this Agreement and authorized the Transactions; and
 
WHEREAS, Ocean, and the Company desire to make certain representations,
warranties and agreements in connection with, and establish various conditions
precedent to, the Transactions.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereto, intending to be legally
bound, hereby agree as follows:
 
1. DEFINITIONS
 
For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:
 
“AFFILIATE”--with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person.
 
“AGREEMENT”--this Securities Exchange Agreement and Plan of Reorganization by
and among Ocean, the Company and the Stockholders.
 
“BUSINESS DAY”--any day other than a Saturday or Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by law
to be closed.
 
“CLOSING”--as defined in Section 2.3.
 
“CLOSING DATE”—as defined in Section 2.3.
 
“CODE”--the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder and successor laws or regulations.
 
“COMPANY”--as defined in the first paragraph of this Agreement.
 
“COMPANY COMMON STOCK”--as defined in the preamble of this Agreement.
 
“CONTRACT”--any agreement, contract, obligation, promise or undertaking (whether
written or oral and whether express or implied) that is legally binding and
shall include any option or warrant for the purchase of equity securities of a
party hereto.
 
“CONVERTIBLE SECURITIES”--as defined in Section 4.3.
 
“NGCL”—the Nevada General Corporation Law.
 
“DISCLOSURE SCHEDULE”—shall mean the respective the Ocean Disclosure Schedule
and Company Disclosure Schedule to this Agreement delivered by the Company to
Ocean and by Ocean to the Company.
 
“EFFECTIVE TIME”—Unless extended by mutual agreement of all parties, May 30,
2005.
 
“EMPLOYEE BENEFIT PLAN”--as defined in Section 4.12(a).
 
“ENCUMBRANCE”--any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
-2-

--------------------------------------------------------------------------------


 
“ENVIRONMENTAL LAWS” - as defined in Section 4.18.
 
“ERISA”--the Employee Retirement Income Security Act of 1974, as amended, or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.
 
“ERISA AFFILIATE”--as defined in Section 4.12(a).
 
“EXCHANGE”—the exchange of securities described in Section 2.1(a) of this
Agreement.
 
“EXCHANGE ACT”--the Securities Exchange Act of 1934, as amended, or any
successor law.
 
“GAAP”--generally accepted United States accounting principles, applied on a
basis consistent with the basis on which the Financial Statements were prepared.
 
“GOVERNMENTAL AUTHORITY”--any court, tribunal, authority, agency, commission,
bureau, department, official or other instrumentality of the United States, any
foreign country or any domestic, foreign, state, local, county, city or other
political subdivision.
 
“GOVERNMENTAL ORDER”--any order, ordinance, injunction, judgment, decree or writ
issued by any Governmental Authority.
 
“INFORMATION STATEMENT” - as defined in Section 7.4(a).
 
“IRS”--the United States Internal Revenue Service or any successor agency and,
to the extent relevant, the United States Department of the Treasury.
 
“MATERIAL ADVERSE EFFECT”—the occurrence of any event that is materially adverse
to the business, property, assets, prospects, results of operation or financial
condition of a party to this Agreement; provided, however, that none of the
following shall be taken into account in determining whether there has been a
Material Adverse Effect: (i) any actions or omissions of any party hereto taken
with the prior written consent of the other party in contemplation of the
Transactions; (ii) the direct effects of compliance with this Agreement on the
operating performance of any party hereto, including expenses incurred by such
party in consummating the Transactions or relating to any litigation arising as
a result of this Agreement or the Transactions; (iii) changes attributable to or
resulting from changes in general economic, financial, regulatory or political
conditions; (iv) changes affecting the industry or market sector in which such
party operates; and (v) the events disclosed in Section 1 of the Disclosure
Schedule.
 
“OCCUPATIONAL SAFETY AND HEALTH LAW”--any legal or governmental requirement or
obligation relating to safe and healthful working conditions and to reduce
occupational safety and health hazards, and any program, whether governmental or
private (including those promulgated or sponsored by industry associations and
insurance companies), designed to provide safe and healthful working conditions.
 
“OCEAN”-- as defined in the first paragraph of this Agreement.
 
“OCEAN WEST COMMON STOCK” - as defined in the preamble of this Agreement and
which shall also include the stock of any successor to Ocean in the event Ocean
changes its name as contemplated in the preamble.
 
-3-

--------------------------------------------------------------------------------


 
“ORGANIZATIONAL DOCUMENTS”--(a) the articles or certificate of incorporation and
the bylaws or code of regulations of a corporation; (b) the certificate of
formation and operating agreement of a limited liability company; (c) the
partnership agreement of a partnership; (d) any charter or similar document
adopted or filed in connection with the creation, formation, or organization of
any other Person; and (e) any amendment to any of the foregoing.
 
“PERMITTED ENCUMBRANCES”-- all (a) liens for current Taxes not yet due, (b)
workman’s, common carrier and other similar liens arising in the ordinary course
of business, and (c) with respect to real property, (i) minor imperfections of
title, if any, none of which is substantial in amount, materially detracts from
the value or impairs the use of the property subject thereto, or impairs the
operations of the Company and (ii) zoning laws and other land use restrictions
that do not impair the present or anticipated use of the property subject
thereto.
 
“PERSON”--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union or other entity or
governmental body.
 
“PROCEEDING”--as defined in Section 4.14.
 
“RELATED PERSON”--as defined in Section 4.23.
 
“SEC”--the United States Securities and Exchange Commission.
 
“SECURITIES ACT”--the Securities Act of 1933, as amended, or any successor law.
 
“SUBSIDIARY”--means any corporation, joint venture, limited liability company,
partnership, association or other business entity of which more than 50% of the
total voting power of stock or other equity entitled to vote in the election of
directors or managers thereof is owned or controlled, directly or indirectly, by
the Company or Ocean, as the case may be.
 
“SURVIVING CORPORATION”--as defined in Section 2.1(a).
 
“TAX” --as defined in Section 4.6.
 
“TAX RETURN” shall mean all returns (whether federal, state, local or otherwise)
and reports (including elections, declarations, disclosures, schedules,
estimates and information returns (including Form 1099 and corporate returns
filed on Form 1120)) required to be supplied to a Tax authority relating to
Taxes.
 
2. SECURITIES EXCHANGE AND REORGANIZATION
 
2.1  EXCHANGE AND CANCELLATION OF SECURITIES
 
Subject to the terms and upon the conditions set forth herein, each Stockholder
agrees to assign, transfer and deliver to Ocean, and Ocean agrees to acquire
from each Stockholder, one hundred percent (100%) of the Company Common Stock
owned by the respective Stockholder as set forth on Exhibit A attached hereto,
in exchange for the transfer, at the Closing, by Ocean, of 6,000,000
newly-issued shares of Ocean West Common Stock to be apportioned amongst the
Stockholders in proportion to their ownership of the Company Common Stock
immediately prior to the Closing (excluding the shares issued pursuant to the
offering contemplated in Section 8.1). In addition, each share issued in the
private placement contemplated in Section 8.1 will be exchanged for one
newly-issued share of Ocean West Common Stock. Furthermore, each warrant to
purchase shares of common stock of the Company will be converted into a three
(3) year warrant to purchase shares of common stock of the Surviving Company
(not to exceed 483,123 underlying shares) at a price of $2.00 per share so long
as such exercise can not be reduced after the Closing and the exercise can not
be a “cashless exercise”. Post Closing, Ocean is hereinafter referred to as the
“Surviving Corporation”.
 
-4-

--------------------------------------------------------------------------------


 
2.2 INSTRUMENTS OF TRANSFER 
 
(a) Company Common Stock. Each Stockholder shall deliver to Ocean original
certificates evidencing the Company Common Stock along with executed stock
powers, in form and substance satisfactory to Ocean, for purposes of assigning
and transferring all of their right, title and interest in and to the Company
Common Stock. From time to time after the Closing Date, and without further
consideration, the Stockholders will execute and deliver such other instruments
of transfer and take such other actions as Ocean may reasonably request in order
to facilitate the transfer to Ocean of the securities intended to be transferred
hereunder.
 
(b) Ocean West Common Stock. The Surviving Corporation shall deliver to the
Stockholders within five days of the Closing Date, original certificates
evidencing the Ocean West Common Stock, in form and substance satisfactory to
the Stockholders, in order to effectively vest in the Stockholders all right,
title and interest in and to the Ocean West Common Stock. From time to time
after the Closing Date, and without further consideration, the Surviving
Corporation will execute and deliver such other instruments and take such other
actions as the Stockholders may reasonably request in order to facilitate the
issuance to them of the Ocean West Common Stock.
 
2.3 CLOSING.
 
Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Section 9.1 and subject to
the satisfaction or waiver of the conditions set forth in Sections 7 and 8, the
closing of the Exchange will take place as promptly as practicable (and in any
event within five Business Days) after satisfaction or waiver of the conditions
set forth in Sections 8, 9 and 10 at the offices of Adorno & Yoss, LLP, 350 East
Las Olas Blvd., Suite 1700, Fort Lauderdale, FL 33301 (the “Closing”), unless
another date, time or place is agreed to in writing by the parties hereto, but
in no event later than May 30, 2005 (the “Closing Date”).
 
2.4 TAX FREE REORGANIZATION
 
The parties intend that the transactions under this Agreement qualify as a
tax-free re-organization under Section 368(a) (1) (B) of the Code.
 
-5-

--------------------------------------------------------------------------------


 
3. POST-CLOSING COVENANTS. 
 
3.1 NO REVERSE SPLIT FOR ONE YEAR
 
The parties hereto agree that there shall be no reverse split of the Common
Stock of the Surviving Corporation for at least one year following the Closing
Date.
 
3.2 RESTRICTION ON FUTURE SHARE ISSUANCE
 
The parties hereto agree that in the event the Surviving Corporation desires to
issues additional shares of stock of the Surviving Corporation in connection
with an offer to sell equity in the Surviving Corporation during the period that
begins on the Closing Date and ends one (1) year after the Closing Date, VCP (as
defined in Section 8.2) will be provided with a right of first refusal to
purchase any such shares at the same price and on the terms as would be offered
to third party purchasers.


3.3 OCEAN AUDITS; Reports to securities and exchange commission
 
Ocean’s current fiscal year ends on September 30, 2004 and periodic reports for
the quarters ended December 31, 2004 and March 31, 2005. Ocean will have the
responsibility and shall have completed its financial audit and filing an annual
report and any required interim reports with Form 10-K filing for the fiscal
years ended September 30, 2003, and September 30, 2004. The Surviving
Corporation shall have the responsibility for completing all financial
statements for periods ending after March 31, 2005. The current officers and
directors of Ocean shall cooperate with the officers and directors of the
Surviving Corporation in completing this work. Ocean represents that it
currently owes no money to its auditors or company counsel to date and through
the Closing Date, it is further agreed that if the Company decides not to
utilize the services of De Joya & Company, certified public accountants, that
the books and records of Ocean through and including March 31, 2005 will be
delivered to a place as requested by the Surviving Corporation and that De Joya
& Company, if required, will consent to the inclusion of its financial
statements in the Company’s reports.


3.4 STOCK OPTION PLANS
 
The Surviving Corporation shall be permitted to establish an employee stock
option plan which may provide for the issuance of non-qualified options,
incentive stock options, stock grants, stock appreciation rights or other forms
of equity based compensation as determined by the management of the Surviving
Corporation. The number of shares that may be issued pursuant to such plans is
Two Million (2,000,000) shares. However, such share shall be restricted from
sale or registration for a period of no less than four (4) months following the
Closing Date.


3.5 EMPLOYMENT CONTRACTS AND STOCK GRANTS
 
The Surviving Corporation shall be permitted to enter into employment contracts
with employees of the Surviving Corporation on such terms and conditions as are
deemed appropriate by management of the Surviving Corporation. In connection
with such employment contracts the Surviving Corporation may issue shares to
certain employees in such amounts and on such terms as management deems
appropriate. However, the Company may not register any of the W-2 employee’s
stock grants or the stock of any other person in an S-8 registration until the
date that is four (4) months following the date of the Closing.
 
-6-

--------------------------------------------------------------------------------




3.6 REGISTRATION RIGHTS
 
The Surviving Corporation shall file a registration statements with the
Securities and Exchange Commission for the Common Shares of the company sold in
the offering referenced herein within 180 days of the Closing. All cost of such
registration shall be borne by the Company including any legal opinion necessary
to effectuate such registration. Any Stockholder selling pursuant to such
registration shall bear the costs of any commissions incurred as a result of
such sale.


3.7 FLOOR ON SHARE PRICE FOR FUTURE OFFERINGS
 
The parties agree that for at least one year following the Closing Date, the
Surviving Corporation shall not offer, sell, exchange, transfer or engage in any
other transaction with respect to its common stock or Convertible Securities at
an effective price of less than $.45 per share of common stock.
 
 
4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 
 
The Company hereby represents and warrants to Ocean as follows.
 
4.1 ORGANIZATION AND GOOD STANDING 
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has full corporate
power and authority to own its properties and to carry on its business as it is
now being conducted. The Company is duly qualified to transact business and is
in good standing in each jurisdiction wherein the nature of the business done or
the property owned, leased or operated by it requires such qualification, except
where the failure to be so qualified would not have a Material Adverse Effect.
True, correct and complete copies of the certificate of incorporation and
by-laws of the Company and all amendments thereto have been delivered to Ocean.
The corporate minutes and corporate records of the Company that have been made
available to Ocean are true, correct and complete in all material respects.
 
4.2 AUTHORITY; NO CONFLICT
 
(a) The Company has the right, power, authority and capacity to execute and
deliver this Agreement, to consummate the Exchange and the other transactions
contemplated hereby and to perform its obligations under this Agreement.
 
(b) Neither the execution, delivery or performance of this Agreement by the
Company nor the consummation by the Company of the transactions contemplated
hereby will, directly or indirectly (with or without notice or lapse of time or
both):
 
-7-

--------------------------------------------------------------------------------


 
(i) contravene, conflict with or result in a violation or breach of (A) any
provision of the Organizational Documents of the Company, (B) any resolution
adopted by the Board of Directors, or any committee thereof, or the stockholders
of the Company, (C) any legal requirement or any Governmental Order to which the
Company or any of the properties or assets owned or used by the Company may be
subject, or (D) any authorization, license or permit of any Governmental
Authority, including any private investigatory license or other similar license,
which is held by the Company or that otherwise relates to the business of, or
any of the assets owned or used by, the Company;
 
(ii) result in a violation or breach of or constitute a default, give rise to a
right of termination, cancellation or acceleration, create any entitlement to
any payment or benefit or require the consent or approval of or any notice to or
filing with any third party under any Contract to which the Company is a party
or to which it or its properties or assets may be bound, or require the consent
or approval of or any notice to or filing with any Governmental Authority to
which the Company or its properties or assets may be subject; or
 
(iii) result in the imposition or creation of any Encumbrance (other than
Permitted Encumbrances) upon or with respect to any of the properties or assets
owned or used by the Company;
 
except, with respect to clauses (i)(C) or (D), (ii) or (iii) of this Section
4.2, where any such contravention, conflict, violation, breach, default,
termination right, cancellation or acceleration right or Encumbrance would not
have a Material Adverse Effect or would not adversely affect the ability of the
Company to consummate the Exchange or the other transactions contemplated by
this Agreement.
 
4.3 CAPITALIZATION
 
The authorized equity securities of the Company consist solely of 15,000,000
shares of common stock, par value $0.001 per share, of which 3,269,790 shares
are issued and outstanding and 3,000,000 shares of preferred stock, par value
$.001 per share of which 0 shares are outstanding. In addition, there are
outstanding warrants to acquire 483,123 shares of the Company’s common stock.
All of the outstanding equity securities of the Company have been duly
authorized and validly issued and are fully paid and non-assessable. The
authorized, issued and outstanding shares of each class of capital stock or
other ownership or equity interests of each Subsidiary of the Company are
accurately and completely set forth in Section 4.3(a) of the Company Disclosure
Schedule attached hereto and made a part hereof. There are no voting trusts or
other agreements or understandings to which the Company is a party with respect
to the transfer, voting, issuance, purchase, redemption, repurchase or
registration of the capital stock of the Company. Other than set forth above,
there are no Contracts relating to the issuance, sale or transfer of any equity
securities or other securities of the Company, and there are not outstanding any
options, warrants or other securities exercisable or exchangeable for or
convertible into any shares of equity securities of the Company (“CONVERTIBLE
SECURITIES”). The Company does not own or have any Contract to acquire, any
equity securities or other securities of any Person or any, direct or indirect,
equity or ownership interest in any other business. No Person has any
pre-emptive rights with respect to any security of the Company.
 
-8-

--------------------------------------------------------------------------------


 
4.4 FINANCIAL STATEMENTS
 
The Company shall deliver to Ocean true, correct and complete copies of the
following financial statements (“Company Financial Statements”) not later than
two days prior to Closing:
 
(a) Audited consolidated balance sheets, consolidated statements of income,
stockholders’ equity and cash flows of the Company for the period ended December
31, 2004;
 
(b) Audited financial statements for the fiscal year ended December 31, 2004
which reflects net sales in excess of $5,000.
 
(c) Audited financial statements for the fiscal year ended December 31, 2004
which reflect net losses not in excess of $1,000,000; and
 
(d) Unaudited pro forma balance sheets reflecting the Surviving Corporation
immediately following the Closing of this Transaction.
 
The Company represents and warrants that the Company Financial Statements (i)
shall have been prepared from the books and records of the Company in accordance
with GAAP, (ii) fully reflect all liabilities and contingent liabilities of the
Company required to be reflected therein on such basis as at the date(s)
thereof, (iii) fairly present in all material respects the consolidated
financial position of the Company as of the date(s) of the balance sheets
included in the Company Financial Statements and the consolidated results of its
operations and cash flows for the periods indicated and (iv) no adverse change
in the financial position of the Company as reflected in the Company Financial
Statements that could result in any Material Adverse Effect shall have occurred
prior to the Effective Date and, as of the Effective Date, the Company has no
knowledge of any future or threatened event which could have a Material Adverse
Effect on the financial position of the Company as reflected in the Company
Financial Statements. At the Closing, the Company’s Director and CFO shall
execute and deliver to the other parties hereto a Certificate attesting to the
foregoing.
 
4.5 NO UNDISCLOSED LIABILITIES
 
Except as set forth in Section 4.5 of the Company Disclosure Schedule, the
Company has no material liabilities or obligations of any nature (whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Company Financial Statements
and current liabilities incurred in the ordinary course of business since
December 31, 2004, which current liabilities are consistent with the
representations and warranties contained in this Agreement and will not,
individually or in the aggregate, have a Material Adverse Effect.
 
4.6 TAXES
 
The Company has properly and timely filed all federal, state and local Tax
returns (or properly filed for an extension with respect to such filing) and has
paid all Taxes, assessments and penalties due and payable, except as set forth
in Section 4.6 of the Company Disclosure Schedule. All such Tax returns were
complete and correct in all respects as filed, and no claims have been assessed
with respect to such returns, except as set forth in Section 4.6 of the Company
Disclosure Schedule. The provisions made for Taxes on the balance sheet of the
Company included in the Company Financial Statements are sufficient in all
respects for the payment of all Taxes whether disputed or not that are due or
are hereafter found to have been due with respect to the conduct of the business
of the Company up to and through the date of such Financial Statements. There
are no present, pending, or threatened audit, investigations, assessments or
disputes as to Taxes of any nature payable by the Company, nor any Tax liens
whether existing or inchoate on any of the assets of the Company, except for
current year Taxes not presently due and payable. The federal income Tax returns
of the Company have never been audited. No IRS or foreign, state, county or
local Tax audit is currently in progress. The Company has not waived the
expiration of the statute of limitations with respect to any Taxes. Other than
with respect to the Company, the Company is not liable for Taxes of any other
Person or is currently under any contractual obligation to indemnify any Person
with respect to Taxes or is a party to any Tax sharing agreement or any other
agreement providing for payments by the Company with respect to Taxes.
 
-9-

--------------------------------------------------------------------------------


 
For purposes of this Agreement, the term “TAX” shall mean (w) any and all taxes,
assessments, customs, duties, levies, fees, tariffs, imposts, deficiencies and
other governmental charges of any kind whatsoever (including, but not limited
to, taxes on or with respect to net or gross income, franchise, profits, gross
receipts, capital, sales, use, ad valorem, value added, transfer, real property
transfer, transfer gains, inventory, capital stock, license, payroll,
employment, social security, unemployment, severance, occupation, real or
personal property, estimated taxes, rent, excise, occupancy, recordation, bulk
transfer, intangibles, alternative minimum, doing business, withholding and
stamp), together with any interest thereon, penalties, fines, damages costs,
fees, additions to tax or additional amounts with respect thereto, imposed by
the United States or any state or local or other applicable jurisdiction;
(x) any liability or obligations to a governmental authority as a result of any
escheat or similar law, (y) any liability for the payment of any amounts
described in clause (w) or (x) as a result of being a member of an affiliated,
consolidated, combined, unitary or similar group or as a result of transferor or
successor liability; and (z) any liability for the payments of any amounts as a
result of being a party to any tax sharing agreement or as a result of any
express or implied obligation to indemnify any other person with respect to the
payment of any amounts of the type described in clause (w), (x) or (y).
 
4.7 ACCOUNTS RECEIVABLE; ACCOUNTS PAYABLE
 
(a) All accounts receivable of the Company that are reflected in the Company
Financial Statements or on the accounts receivable ledgers of the Company (the
“COMPANY ACCOUNTS RECEIVABLE”) represent valid obligations arising from sales
actually made or services actually performed in the ordinary course of business.
All of the Company Accounts Receivable are or will be current and collectible at
the full recorded amount thereof, less any applicable reserves established in
accordance with GAAP, in the ordinary course of business without resort to
litigation, except for such Company Accounts Receivable, the failure of which to
collect would not have a Material Adverse Effect.
 
(b) All accounts payable of the Company that are reflected in the Company
Financial Statements or on the accounts payable ledgers of the Company arose in
the ordinary course of business. All material items which are required by GAAP
to be reflected as payables on the Financial Statements and in the books and
records of the Company are so reflected and have been recorded in accordance
with GAAP in a manner consistent with past practice. There has been no adverse
change since September 30, 2004 in the amount or delinquency of accounts payable
of the Company (either individually or in the aggregate) which would have a
Material Adverse Effect.
 
-10-

--------------------------------------------------------------------------------


 
4.8 NO MATERIAL ADVERSE CHANGE
 
Since the date of the Financial Statements, there has not occurred a Material
Adverse Effect and no event has occurred or circumstance exists that may result
in a Material Adverse Effect.
 
4.9 BOOKS AND RECORDS
 
Except as disclosed in Section 4.9 of the Company Disclosure Schedule, the books
of account and other records of the Company, all of which have been made
available to Ocean, are true, correct and complete. Except as disclosed in
Section 4.9 of the Company Disclosure Schedule, the minute books of the Company
contain true, correct and complete records of all meetings held of, and
corporate action taken by, the stockholders, the Boards of Directors, and
committees of the Boards of Directors of the Company. The stock books of the
Company are true, correct and complete. At the Closing, all of those books and
records will be in the possession of the Company.
 
4.10 TITLE TO PROPERTIES; ENCUMBRANCES
 
Section 4.10 of the Company Disclosure Schedule contains a complete and accurate
list of all real property leaseholds or other interests therein held by the
Company. The Company does not own, nor has owned, any real property. The Company
has delivered or made available to Ocean true, correct and complete copies of
the real property leases to which the Company is a party or pursuant to which it
uses or occupies any real property. Section 4.10 of the Company Disclosure
Schedule also contains a complete and accurate list of all licensed vehicles
owned or leased by the Company and the fixed assets used in the business of the
Company and carried on its books for tax purposes. Except as set forth in
Section 4.10 of the Company Disclosure Schedule, the Company has good title to,
or a valid leasehold, license or other interest in, all of the real and personal
properties and assets, tangible and intangible, it owns or purports to own, hold
or use in its business, including those reflected on their books and records and
in the Financial Statements and Interim Financial Statements (except for
accounts receivable collected and materials and supplies used or disposed of in
the ordinary course of business consistent with past practice after the date of
the Interim Financial Statements), free and clear of all Encumbrances, except
Permitted Encumbrances.
 
4.11 CONDITION AND SUFFICIENCY OF ASSETS
 
Except as would not be reasonably likely to cause a Material Adverse Effect, the
buildings, vehicles, furniture, fixtures and equipment and other personal
property owned, held or used by the Company are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, vehicles, furniture, fixtures or
equipment or other personal property is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are not material in nature or
cost. Except as would not be reasonably likely to result in a Material Adverse
Effect, the buildings, vehicles, furniture, fixtures and equipment or other
personal property of the Company are sufficient for the continued conduct of its
business after the Closing in substantially the same manner as conducted prior
to the Closing.
 
-11-

--------------------------------------------------------------------------------


 
4.12 EMPLOYEE BENEFITS
 
(a) Except as set forth in Section 4.12 of the Company’s Disclosure Schedule,
neither the Company nor any ERISA Affiliate maintains any Employee Benefit
Plans. “EMPLOYEE BENEFIT Plan” means (other than workers’ compensation required
by any state or subdivision thereof) any “employee benefit plan” as defined in
Section 3(3) of ERISA and any other plan, policy, program, practice, agreement,
understanding or arrangement (whether written or oral) providing benefits to any
current or former director, employee or independent contractor (or to any
dependent or beneficiary thereof) of the Company or any ERISA Affiliate, which
are now or have ever been maintained by the Company or any ERISA Affiliate or
under which the Company or any ERISA Affiliate has any obligation or liability,
whether actual or contingent, including all incentive, bonus, deferred
compensation, vacation, holiday, medical, disability, stock appreciation rights,
stock option, stock purchase or other similar plans, policies, programs,
practices, agreements, understandings or arrangements. “ERISA AFFILIATE” means
any entity (whether or not incorporated) other than the Company that, together
with the Company, is or was a member of (i) a controlled group of corporations
within the meaning of Section 414(b) of the Code, (ii) a group of trades or
businesses under common control within the meaning of Section 414(c), or (iii)
an affiliated service group within the meaning of Section 414(m) of the Code.
 
(b) Neither the Company nor any ERISA Affiliate has proposed or agreed to the
creation of any new Employee Benefit Plan.
 
-12-

--------------------------------------------------------------------------------


 
4.13 COMPLIANCE WITH LAWS; GOVERNMENTAL AUTHORIZATIONS
 
(a) To the best of the Company’s knowledge, the Company is in compliance with
all federal, state and local laws, authorizations, licenses and permits of any
Governmental Authority and all Governmental Orders affecting the business,
operations, properties or assets of the Company , including, federal, state and
local: (i) Occupational Safety and Health Laws; (ii) private investigatory and
other similar laws; (iii) securities laws; (iv) the Fair Credit Reporting Act
and similar state and local laws; and (v) laws regarding or relating to trespass
or violation of privacy rights. Except as set forth in Section 4.13 of the
Company Disclosure Schedule the Company has not been charged with violating, nor
to the knowledge of the Company, threatened with a charge of violating, nor, to
the knowledge of the Company, is the Company under investigation with respect to
a possible violation of, any provision of any federal, state or local law
relating to any of their respective businesses, operations, properties or
assets.
 
(b) Section 4.13 of the Company Disclosure Schedule contains a complete and
accurate list of each governmental authorization, license or permit that is held
by the Company or that otherwise relates to the business of, or to any of the
properties or assets owned or used by, the Company. Each governmental
authorization, license or permit listed in Section 4.13 of the Disclosure
Schedule is valid and in full force and effect.
 
4.14 LEGAL PROCEEDINGS
 
Except as set forth in Section 4.14 of the Company Disclosure Schedule, there is
no pending claim, action, investigation, arbitration, litigation, suit or other
proceeding (“PROCEEDING”):
 
(i) that has been commenced by or against the Company or that otherwise relates
to or may affect the business of, or any of the properties or assets owned, held
or used by, the Company; or
 
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated hereby.
 
(iii) To the knowledge of the Company, (A) no such Proceeding has been
threatened, and (B) no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Proceeding. The
Company has made available to Ocean true, correct and complete copies of all
pleadings, correspondence and other documents relating to each Proceeding listed
in Section 4.14 of the Disclosure Schedule. The Proceedings listed in Section
4.14 of the Disclosure Schedule, if decided adversely to the Company or any
Subsidiary, individually or in the aggregate, would not have a Material Adverse
Effect, except as described in Section 4.14 of the Disclosure Schedule.
 
4.15 ABSENCE OF CERTAIN CHANGES AND EVENTS
 
Except as set forth in Section 4.15 of the Company Disclosure Schedule, since
the date of the Financial Statements, the Company has conducted its business
only in the ordinary course of business consistent with past practice. Without
limiting the generality of the immediately preceding sentence, since September
30, 2004, there has not been any of the following on the part of the Company:
 
(a) declaration or payment of any dividend or other distribution or redemption
or repurchase or other acquisition, directly or indirectly, in respect of shares
of capital stock or Convertible Securities;
 
(b) issuance or sale or authorization for issuance or sale, or grant of any
options or other agreements with respect to, any shares of its capital stock or
Convertible Securities, or any change in its outstanding shares of capital stock
or other ownership interests or its capitalization, whether by reason of a
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;
 
(c) payment or increase of any bonuses, salaries or other compensation to any
stockholder, director, officer, consultant or employee except for increases in
bonus compensation to employees in the ordinary course of business or entry into
any employment, severance or similar Contract with any director, officer or
employee;
 
-13-

--------------------------------------------------------------------------------


 
(d) adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, severance, savings, insurance, pension,
retirement or other employee benefit plan for or with any employees;
 
(e) damage to or destruction or loss of any property or asset, whether or not
covered by insurance, which may have a Material Adverse Effect;
 
(f) entry into, termination of, or receipt of notice of termination of, any
Contract or transaction involving a total remaining commitment by or to the
Company or any Subsidiary of at least $10,000, including the entry into (i) any
document evidencing any indebtedness; (ii) any capital or other lease; or (iii)
any guaranty (including “take-or-pay” or “keepwell” agreements);
 
(g) sale, lease or other disposition (other than in the ordinary course of
business consistent with past practice) of any asset or property or mortgage,
pledge, or imposition of any Encumbrance (other than Permitted Encumbrances) on
any material property or asset;
 
(h) cancellation, compromise or waiver of any claims or rights with a value to
the Company or any Subsidiary in excess of $10,000;
 
(i) material change in the method of accounting of the accounting principles or
practices used by the Company in the preparation of the Financial Statements or
the Interim Financial Statements, except as required by GAAP;
 
(j) amendment or other modification of its respective Organizational Documents;
 
(k) loss of services of any material Company employee or consultant or any loss
of a material client;
 
(l) loan or advance to any Person other than travel and other similar routine
advances to employees in the ordinary course of business consistent with past
practice; or
 
(m) agreement or commitment, whether oral or written, by the Company to do any
of the foregoing.
 
4.16 CONTRACTS; NO DEFAULTS
 
(a) Section 4.16(a) of the Company Disclosure Schedule contains a complete and
accurate list, and the Company has delivered or made available to Ocean true,
correct and complete copies, of:
 
(i) each Contract that involves performance of services or delivery of goods or
materials by the Company of an amount or value in excess of $25,000;
 
-14-

--------------------------------------------------------------------------------


 
(ii) each Contract that involves performance of services or delivery of goods or
materials to the Company of an amount or value in excess of $25,000;
 
(iii) each lease, license and other Contract affecting any leasehold or other
interest in, any real or personal property;
 
(iv) each licensing Contract with respect to Company Patents, Company Marks,
Company Copyrights, Company trade secrets or other Company Intellectual Property
Assets, including Contracts with current or former employees, consultants or
contractors regarding the appropriation or the non-disclosure of any
Intellectual Property Assets;
 
(v) each collective bargaining Contract to or with any labor union or other
employee representative of a group of employees;
 
(vi) each joint venture, partnership and other Contract involving a sharing of
profits, losses, costs or liabilities by the Company with any other Person or
requiring the Company to make a capital contribution;
 
(vii) each Contract containing covenants that in any way purport to restrict the
business activity of the Company or limit the freedom of the Company to engage
in any line of business or to compete with any Person or hire any Person;
 
(viii) each employment Contract providing for compensation, severance or a fixed
term of employment in respect of services performed by any employees of the
Company and each consulting Contract with an independent contractor;
 
(ix) each stock option, purchase or benefit plan for employees;
 
(x) each power of attorney that is currently effective and outstanding;
 
(xi) each Contract for capital expenditures in excess of $25,000;
 
(xii) each Contract with an officer or director of the Company or with any
Affiliate of any of the foregoing;
 
(xiii) each Contract under which any money has been or may be borrowed or loaned
or any note, bond, factoring agreement, indenture or other evidence of
indebtedness has been issued or assumed (other than those under which there
remain no ongoing obligations of the Company ), and each guaranty (including
“take-or-pay” and “keepwell” agreements) of any evidence of indebtedness or
other obligation, or of the net worth, of any Person (other than endorsements
for the purpose of collection in the ordinary course of business);
 
(xiv) each Contract containing restrictions with respect to the payment of
dividends or other distributions in respect of the Company’s capital stock;
 
(xv) each other Contract having an indefinite term or a fixed term of more than
one (1) year (other than those that are terminable at will or upon not more than
thirty (30) days’ notice by the Company without penalty) or requiring payments
by the Company of more than $25,000 per year; and
 
-15-

--------------------------------------------------------------------------------


 
(xvi) each standard form of Contract pursuant to which the Company provides
services to clients.
 
(b) Except as set forth in Section 4.16(b) of the Company Disclosure Schedule,
each Contract identified or required to be identified in Section 4.16(a) of the
Company Disclosure Schedule is in full force and effect and is valid and
enforceable against the Company and, to the knowledge of the Company, against
the other parties thereto in accordance with its terms.
 
(c) Except as set forth in Section 4.16(c) of the Company Disclosure Schedule:
 
(i) the Company is in full compliance with all applicable terms and requirements
of each Contract under which the Company has any obligation or liability or by
which the Company or any of the properties or assets owned, held or used by the
Company is bound, except for such noncompliance that would not reasonably be
likely to result in a Material Adverse Effect;
 
(ii) to the knowledge of the Company, each other Person that has or had any
obligation or liability under any Contract under which the Company has any
rights is in compliance in all material respects with all applicable terms and
requirements of such Contract; and
 
(iii) no event has occurred or, to the knowledge of the Company, circumstance
exists that (with or without notice or lapse of time or both) may result in a
violation or breach of any Contract, which violation or breach would be
reasonably likely to result in a Material Adverse Effect.
 
4.17 INSURANCE
 
Section 4.17 of the Company Disclosure Schedule sets forth the premium payments
and describes all the insurance policies of the Company, which policies are now
in full force and effect in accordance with their terms and expire on the dates
shown on Section 4.17 of the Company Disclosure Schedule. Such insurance
policies comply in all respects with the requirements of any leases to which the
Company is a party, including, real property leases. There has been no default
in the payment of premiums on any of such policies, and, to the knowledge of the
Company, there is no ground for cancellation or avoidance of any such policies,
or any increase in the premiums thereof, or for reduction of the coverage
provided thereby. Such policies insure the Company in amounts and against losses
and risks customary and sufficient for businesses similar to that of the
Company, and, to the knowledge of the Company, such policies shall continue in
full force and effect until the expiration dates shown in Section 4.17 of the
Company Disclosure Schedule. Except as disclosed in Section 4.17 of the Company
Disclosure Schedule, there are no pending claims for amounts greater than
$10,000 with respect to the Company or its properties or assets under any such
insurance policy. True, correct and complete copies of all insurance policies
listed in Section 4.17 have been previously furnished to Ocean.
 
-16-

--------------------------------------------------------------------------------


 
4.18 ENVIRONMENTAL MATTERS
 
The Company has at all times operated its businesses in material compliance with
all Environmental Laws and all permits, licenses and registrations required
under applicable Environmental Laws (“ENVIRONMENTAL PERMITS”) and, to the
Company’s knowledge, no material expenditures are or will be required by the
Company in order to comply with such Environmental Laws. The Company has not
received any written communication from any Governmental Authority or other
Person that alleges that the Company has violated or is, or may be, liable under
any Environmental Law. There are no material Environmental Claims pending or, to
the knowledge of the Company, threatened (a) against the Company, or (b) against
any Person whose liability for any Environmental Claim the Company has retained
or assumed, either contractually or by operation of law. Neither the Company has
contractually retained or assumed any liabilities or obligations that could
reasonably be expected to provide the basis for any material Environmental
Claim.
 
“ENVIRONMENTAL LAWS” means-all applicable statutes, rules, regulations,
ordinances, orders, decrees, judgments, permits, licenses, consents, approvals,
authorizations, and governmental requirements or directives or other obligations
lawfully imposed by governmental authority under federal, state or local law
pertaining to the protection of the environment, protection of public health,
protection of worker health and safety, the treatment, emission and/or discharge
of gaseous, particulate and/or effluent pollutants, and/or the handling of
hazardous materials including without limitation, the Clean Air Act, 42 U.S.C.
ss. 7401, et seq., the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), 42 U.S.C. ss. 9601, et seq., the Federal Water
Pollution Control Act, 33 U.S.C. ss. 1321, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. ss. 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. ss. 6901, et seq. (“RCRA”), and the Toxic Substances
Control Act, 15 U.S.C. ss. 2601, et seq. “ENVIRONMENTAL CLAIMS” means any and
all, actions, orders, decrees, suits, demands, directives, claims, liens,
investigations, proceedings or notices of violation by any Governmental
Authority or other Person alleging potential responsibility or liability arising
out of, based on or related to (a) the presence, release or threatened release
of, or exposure to, any Hazardous Materials (as defined under applicable
Environmental Laws) or (b) circumstances forming the basis of any violation or
alleged violation of any Environmental Law.
 
4.19 EMPLOYEES
 
(a) Section 4.19 of the Company Disclosure Schedule contains a complete and
accurate list of the following information for each employee of the Company:
name; job title; current compensation; vacation accrued; and service credited
for purposes of vesting and eligibility to participate under any employee
benefit plan of any nature.
 
(b) No employee or director of the Company is a party to, or is otherwise bound
by, any agreement or arrangement, including any confidentiality, noncompetition
or proprietary rights agreement, between such employee or director and any other
Person that in any way adversely affects or will affect (i) the performance of
his or her duties as an employee or officer of the Company, or (ii) the ability
of the Company to conduct its business. To the knowledge of the Company, no
officer or other Ocean employee of the Company intends to terminate his or her
employment with the Company.
 
-17-

--------------------------------------------------------------------------------


 
4.20 LABOR RELATIONS
 
Except as set forth in Section 4.20 of the Company Disclosure Schedule:
 
(a) The Company has satisfactory relationships with its employees.
 
(b) No condition or state of facts or circumstances exists which could
materially adversely affect the Company’s relations with its employees,
including, to the best of the Company’s knowledge, the consummation of the
transactions contemplated by this Agreement.
 
(c) The Company is in compliance in all material respects with all applicable
laws respecting employment and employment practices, terms and conditions of
employment and wages and hours and none of them is engaged in any unfair labor
practice.
 
(d) No collective bargaining agreement with respect to the business of the
Company is currently in effect or being negotiated. The Company has not
encountered any labor union or collective bargaining organizing activity with
respect to its employees. Neither the Company has any obligation to negotiate
any such collective bargaining agreement, and, to the knowledge of the Company,
there is no indication that the employees of the Company desire to be covered by
a collective bargaining agreement.
 
(e) There are no strikes, slowdowns, work stoppages or other labor trouble
pending or, to the knowledge of the Company, threatened with respect to the
employees of the Company , nor has any or the above occurred or, to the
knowledge of the Company, been threatened.
 
(f) There is no representation claim or petition pending before the National
Labor Relations Board or any state or local labor agency and, to the knowledge
of the Company, no question concerning representation has been raised or
threatened respecting the employees of the Company .
 
(g) There are no complaints or charges against the Company pending before the
National Labor Relations Board or any state or local labor agency and, to the
knowledge of the Company, no complaints or charges have been filed or threatened
to be filed against the Company with any such board or agency.
 
(h) To the knowledge of the Company, no charges with respect to or relating to
the business of the Company are pending before the Equal Employment Opportunity
Commission or any state or local agency responsible for the prevention of
unlawful employment practices.
 
-18-

--------------------------------------------------------------------------------


 
(i) Section 4.20 of the Company Disclosure Schedule accurately sets forth all
unpaid severance which, as of the date hereof, is due or claimed, in writing, to
be due from the Company to any Person whose employment with the Company was
terminated.
 
(j) The Company has not received notice of the intent of any Governmental
Authority responsible for the enforcement of labor or employment laws to conduct
an investigation of the Company and no such investigation is in progress.
 
(k) Neither the Company, or to the knowledge of the Company, any employee of the
Company, is in violation of any term of any employment agreement, non-disclosure
agreement, non-compete agreement or any other Contract regarding an employee’s
employment with the Company.
 
(l) The Company has paid all wages which are due and payable to each employee
and has paid or accrued as a liability all amounts due to each independent
contractor.
 
4.21 INTELLECTUAL PROPERTY
 
(a) INTELLECTUAL PROPERTY ASSETS--The term “COMPANY INTELLECTUAL PROPERTY
ASSETS” includes: (i) the name “Info By phone”, all fictional business names,
trade names, registered and unregistered trademarks, service marks and
applications (collectively, “COMPANY MARKS”); (ii) all patents, patent
applications and inventions and discoveries that may be patentable
(collectively, “COMPANY PATENTS”); (iii) all copyrights in both published works
and unpublished works, including software, training manuals and videos
(collectively, “COMPANY COPYRIGHTS”); and (iv) all know-how, trade secrets,
confidential information, client lists, software, technical information, data,
plans, drawings and blue prints (collectively, “COMPANY TRADE SECRETS”) owned,
used or licensed by the Company as licensee or licensor.
 
(b) AGREEMENTS--Section 4.21(b) of the Company Disclosure Schedule contains a
true, correct and complete list and summary description, including any royalties
paid or received by the Company, of all Contracts relating to the Intellectual
Property Assets to which the Company are a party or by which the Company is
bound.
 
(c) KNOW-HOW NECESSARY FOR THE BUSINESS--The Company Intellectual Property
Assets are all those used in, or related to, the operation of the business of
the Company as it is currently conducted and proposed to be conducted. The
Company is the owner or exclusive licensee of all right, title and interest in
and to the Company Intellectual Property Assets, free and clear of all
Encumbrances and have the right to use without payment to a third party all of
the Intellectual Property Assets. The Company is the owner of all right, title
and interest in and to any (i) business application software and (ii)
proprietary management information systems used in, or related to, the operation
of the business of the Company as it is currently conducted and proposed to be
conducted, free and clear of all Encumbrances, and have a right to use such
software and systems without payment to a third party.
 
(d) COMPANY PATENTS—(i) 4.21(d) of the Company Disclosure Schedule contains a
true, correct and complete list of all Company Patents, (ii) the Company is the
owner or exclusive licensee of all right, title and interest in and to the
Company Patents, free and clear of all Encumbrances; (iii) all Company Patents
that have been registered with the United States Patent and Trademark Office are
currently in compliance with all formal legal requirements and are valid and
enforceable; (iv) to the Company’s knowledge no Company Patent is infringed or,
to the knowledge of the Company, has been challenged or threatened in any way,
to the Company’s knowledge. None of the Company Patents used by the Company
infringes or is alleged to infringe any trade name, trademark or service mark of
any Person.
 
-19-

--------------------------------------------------------------------------------


 
(e) COMPANY MARKS--(i) Section 4.21(e) of the Company Disclosure Schedule
contains a true, correct and complete list of all Company Marks; (ii) the
Company is the owner of all right, title and interest in and to the Company
Marks, free and clear of all Encumbrances; (iii) all Company Marks that have
been registered with the United States Patent and Trademark Office are currently
in compliance with all formal legal requirements and are valid and enforceable;
(iv) no Company Mark is infringed or, to the knowledge of the Company, has been
challenged or threatened in any way. None of the Company Marks used by the
Company infringes or is alleged to infringe any trade name, trademark or service
mark of any Person.
 
(f) COMPANY COPYRIGHTS--(i) Section 4.21(f) of the Company Disclosure Schedule
contains a true, correct and complete list of all Company Copyrights; (ii) the
Company is the owner of all right, title and interest in and to the Company
Copyrights, free and clear of all Encumbrances; (iii) all the Company Copyrights
have been registered and are currently in compliance with formal legal
requirements, and are valid and enforceable; (iv) no Company Copyright is
infringed or, to the knowledge of the Company, has been challenged or threatened
in any way; (v) none of the subject matter of any of the Company Copyrights
infringes or is alleged to infringe any copyright of any Person or is a
derivative work based on the work of a third Person; and (vi) all works
encompassed by the Company Copyrights have been marked with the proper copyright
notice.
 
(g) COMPANY TRADE SECRETS--(i) The Company has taken all reasonable precautions
to protect the secrecy, confidentiality and value of the Company Trade Secrets;
and (ii) the Company has good title and an absolute right to use the Company
Trade Secrets. The Company Trade Secrets, to the knowledge of the Company, have
not been used, divulged or appropriated either for the benefit of any Person
(other than the Company) or to the detriment of the Company. No Company Trade
Secret is subject to any adverse claim or has been challenged or threatened in
any way.
 
4.22 ABSENCE OF CERTAIN PAYMENTS
 
Neither the Company nor any director, officer, agent or employee of the Company
or, to the knowledge of the Company, any other Person associated with or acting
for or on behalf of the Company, has directly or indirectly (a) made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services (i) to obtain favorable treatment in securing business,
(ii) to pay for favorable treatment for business secured, (iii) to obtain
special concessions or for special concessions already obtained, for or in
respect of the Company or any Affiliate of the Company, or (iv) in violation of
any legal requirement, or (b) established or maintained any fund or asset that
has not been recorded in the books and records of the Company.
 
-20-

--------------------------------------------------------------------------------


 
4.23 RELATIONSHIPS WITH RELATED PERSONS
 
Except as set forth in Section 4.23 of the Company Disclosure Schedule, no
officer, director or employee of the Company, nor any spouse or child of any of
them or any Affiliate of, or any Person associated with, any of them (“RELATED
PERSON”), has any interest in any property or asset used in or pertaining to the
business of the Company that would be required to be disclosed under Item 404 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. Except
as set forth in Section 4.23 of the Company Disclosure Schedule, no Related
Person has owned or presently owns an equity interest or any other financial or
profit interest in a Person that has (i) had business dealings with the Company,
or (ii) engaged in competition with the Company that would be required to be
disclosed under Item 404 of Regulation S-K, promulgated under the Securities Act
of 1933, as amended. Except as set forth in Section 4.23 of the Company
Disclosure Schedule, no Related Person is a party to any Contract with, or has
any claim or right against, the Company, except for employment agreements listed
in Section 4.16 of the Company Disclosure Schedule.
 
4.24 BROKERS OR FINDERS
 
Except for VCP, there are no brokers or finders and as such VCP shall be issued
500,000 shares on Closing from the Surviving Company and such shares shall have
piggyback registration rights. During the period beginning on the Closing Date
and ending on the date that is six (6) months from the Closing Date, the
Surviving Corporation shall be permitted to issue up to One Million Five Hundred
Thousand (1,500,000) Common Shares of Ocean West Common Stock to consultants
provided such shares are not registered under a Form S-8 and are restricted from
public sale for a period of no less than six (6) months. From the period
beginning six (6) months after the Closing Date and ending on the date that is
one (1) year after the Closing Date, the Surviving Corporation shall be
permitted to issue an additional Five Hundred Thousand (500,000) Common Shares
of Ocean West Common Stock. Beginning on the date that is one (1) year after the
Closing Date, the Surviving Corporation shall be permitted issue Common Shares
of Ocean West Common Stock as the board of directors of the Company deems
appropriate. Notwithstanding the above, the management, officers and directors
of the Company hereby represent under penalty of perjury that there are no other
agreements in writing or otherwise that promise the issuance of any shares to
any individual, corporation or other entity in the future or which has not been
disclosed herein.
 
4.25 DEPOSIT ACCOUNTS
 
Section 4.25 of the Company Disclosure Schedule contains a true, correct and
complete list of (a) the name of each financial institution in which the Company
has an account or safe deposit box, (b) the names in which each account or box
is held, (c) the type of account, and (d) the name of each Person authorized to
draw on or have access to each account or box. No Person holds any power of
attorney from the Company or any Subsidiary, except as listed in Section 4.25 of
the Company Disclosure Schedule.
 
-21-

--------------------------------------------------------------------------------


 
4.26 CONDUCT OF BUSINESS
 
The business carried on by the Company has been conducted by the Company
directly and not through any Affiliate or associate of any stockholder, officer,
director or employee of the Company or through any other Person.
 
4.27 RESTRICTIONS ON BUSINESS ACTIVITIES
 
Except as set forth in section 4.27 of the Company Disclosure Schedule there is
no Contract or Governmental Order binding upon the Company or, to the knowledge
of the Company, threatened that has or could reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Company or the Company (either individually or in the aggregate), any
acquisition of property by the Company or the Company (either individually or in
the aggregate), providing of any service by the Company of the Company or the
hiring of employees or the conduct of business by the Company of the Company
(either individually or in the aggregate) as currently conducted or proposed to
be conducted.
 
4.28 OUTSTANDING INDEBTEDNESS
 
Section 4.28 of the Company Disclosure Schedule sets forth as of a date no
earlier than three (3) days prior to the date hereof and will be amended two
days prior to Closing to reflect at such date (a) the amount of all indebtedness
of the Company then outstanding and the interest rate applicable thereto, (b)
any Encumbrances which relate to such indebtedness, and (c) the name of the
lender or the other payee of each such indebtedness.
 
4.29 VOTING REQUIREMENTS
 
The affirmative vote or consent of a majority of the outstanding shares of
Company Common Stock is the only vote or consent of the holders of any class or
series of equity securities of the Company necessary to adopt this Agreement and
approve the share exchange and the other transactions contemplated by this
Agreement.
 
4.30 DISCLOSURE
 
No representation or warranty by the Company in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement, and no statement in the Company Disclosure Schedule, contains or will
contain any untrue statement of material fact, or omits or will omit to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading.
 
5. REPRESENTATIONS AND WARRANTIES OF OCEAN
 
Ocean hereby represents and warrants to Company as follows:
 
5.1 ORGANIZATION AND GOOD STANDING 
 
-22-

--------------------------------------------------------------------------------


 
(a) Ocean is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. Ocean has full corporate power and
authority to own its properties and to carry on its business as it is now being
conducted. Ocean is duly qualified to transact business and is in good standing
in each jurisdiction wherein the nature of the business done or the property
owned, leased or operated by it requires such qualification, except where the
failure to be so qualified would not have a Material Adverse Effect. True,
correct and complete copies of the certificate of incorporation and by-laws of
Ocean and all amendments thereto have been delivered to the Company. The
corporate minutes and corporate records of Ocean that have been made available
to the Company and are true, correct and complete in all material respects.
 
(b) Section 5.1 of the Ocean Disclosure Schedule sets forth a true, correct and
complete list of each Subsidiary of Ocean. Each Subsidiary is a corporation or
other entity duly organized, validly existing and in good standing under the
laws of its jurisdiction or incorporation or organization indicated in Section
5.1 of the Disclosure Schedule. Each such Subsidiary has full corporate or other
power and authority to own its properties and to carry on its business as it is
now being conducted. Each Subsidiary is duly qualified to transact business and
is in good standing in each jurisdiction wherein the nature of the business or
the property owned, leased or operated by it requires such qualification, except
where the failure to be so qualified would not have a Material Adverse Effect.
All such subsidiaries will be spun off or terminated prior to the Closing. True,
correct and complete copies of the certificate of incorporation and by-laws (or
other Organizational Documents) of each such Subsidiary and all amendments
thereto have been delivered to the Company. 
 
5.2 AUTHORITY; NO CONFLICT
 
(a) Ocean has the right, power, authority and capacity to execute and deliver
this Agreement, to consummate the Exchange and to perform its obligations under
this Agreement.
 
(b) Neither the execution, delivery or performance of this Agreement by Ocean
nor the consummation by Ocean of the Exchange or any of the other transactions
contemplated hereby will, directly or indirectly (with or without notice or
lapse of time or both):
 
(i) contravene, conflict with or result in a violation or breach of (A) any
provision of the Organizational Documents of Ocean, (B) any resolution adopted
by the Board of Directors, or any committee thereof, or the stockholders of
Ocean, (C) any legal requirement or any Governmental Order to which Ocean or any
of the properties or assets owned or used by Ocean may be subject, or (D) any
authorization, license or permit of any Governmental Authority, including any
private investigatory license or other similar license, which is held by Ocean
or that otherwise relates to the business of, or any of the assets owned or used
by, Ocean ;
 
(ii) result in a violation or breach of or constitute a default, give rise to a
right of termination, cancellation or acceleration, create any entitlement to
any payment or benefit or require the consent or approval of or any notice to or
filing with any third party under any Contract to which the Company is a party
or to which they or their respective properties or assets may be bound, or
require the consent or approval of or any notice to or filing with any
Governmental Authority to which either the Company or their respective
properties or assets may be subject; or
 
(iii) result in the imposition or creation of any Encumbrance (other than
Permitted Encumbrances) upon or with respect to any of the properties or assets
owned or used by the Company ;
 
except, with respect to clauses (i) (C) or (D), (ii) or (iii) of this Section
5.2, where any such contravention, conflict, violation, breach, default,
termination right, cancellation or acceleration right or Encumbrance would not
have a Material Adverse Effect or would not adversely affect the ability of the
Company to consummate the Exchange or the other transactions contemplated by
this Agreement.
 
5.3 CAPITALIZATION
 
The authorized equity securities of Ocean shall consist solely of 30,000,000
shares of common stock, par value $0.01 per share, of which 5,586,104 shares
shall be issued and outstanding, and 5,000,000 shares of preferred stock, par
value $0.01 per share, of which 0 shares are issued and outstanding. There are
no outstanding warrants for the purchase of shares of common stock of Ocean. All
of the outstanding equity securities of Ocean have been duly authorized and
validly issued and are fully paid and non-assessable. The authorized, issued and
outstanding shares of each class of capital stock or other ownership or equity
interests of each Subsidiary of Ocean are accurately and completely set forth in
Section 5.3(a) of the Ocean Disclosure Schedule. All of the outstanding shares
of capital stock or other ownership or equity interests of each such Subsidiary
have been duly authorized and validly issued and are fully paid and
non-assessable and owned beneficially and of record by Ocean free and clear of
any and all Encumbrances. No options to purchase shares of Ocean have been
granted. There are no voting trusts or other agreements or understandings to
which the Ocean is a party with respect to the transfer, voting, issuance,
purchase, redemption, repurchase or registration of the capital stock of Ocean.
There are no Contracts relating to the issuance, sale or transfer of any equity
securities or other securities of Ocean, and there are not outstanding any
convertible securities of Ocean. Ocean does not own or has any Contract to
acquire, any equity securities or other securities of any Person (other than a
Subsidiary) or any, direct or indirect, equity or ownership interest in any
other business. No Person has any pre-emptive rights with respect to any
security of Ocean.
 
5.3A FINANCIAL STATEMENTS
 
Ocean has made available to Company public filings of Ocean which are true,
complete and correct. Not later than two days prior to the Closing, by reason of
the spin-off or other divesture of the assets of its sole Subsidiary, Ocean West
Enterprises, Ocean shall provide un-audited consolidated balance sheets of the
Ocean dated as of March 31, 2005, which shall reflect net tangible assets of $0.
 
Ocean represents and warrants that these financial statements (i) shall have
been prepared from the books and records of Ocean in accordance with GAAP, (ii)
fully reflect all liabilities and contingent liabilities of Ocean required to be
reflected therein on such basis as at the date(s) thereof, (iii) fairly present
in all material respects the consolidated financial position of Ocean as of the
date(s) of the balance sheets included in the financial statements and the
consolidated results of its operations and cash flows for the periods indicated
and (iv) no adverse change in the financial position of Ocean as reflected in
the financial statements that could result in any Material Adverse Effect shall
have occurred prior to the Effective Date and, as of the Effective Date, Ocean
has no knowledge of any future or threatened event which could have a Material
Adverse Effect on the financial position of Ocean as reflected in the financial
statements. At the Closing, Ocean’s Director and CFO shall execute and deliver
to the other parties hereto a certificate attesting to the foregoing.
 
-23-

--------------------------------------------------------------------------------


 
5.4 SEC DOCUMENTS; FINANCIAL STATEMENTS
 
Ocean has filed or furnished (i) all reports, schedules, forms, statements,
prospectuses and other documents required to be filed with, or furnished to, the
Securities and Exchange Commission (the “SEC”) by Ocean since September 30, 2004
except as set forth in Section 5.4 of the Ocean Disclosure Schedule (all such
documents, as amended or supplemented, are referred to collectively as, the
“Ocean SEC Documents”) and (ii) all certifications and statements required by
(x) Rule 13a-14 or 15d-14 under the Exchange Act, or (y) 18 U.S.C. §1350
(Section 906 of the Sarbanes-Oxley Act of 2002) with respect to any applicable
Ocean SEC Document (collectively, the “SOX Certifications”). Ocean has made
available to the Company all SOX Certifications and comment letters received by
Ocean from the staff of the SEC since July 1, 2002 and all responses to such
comment letters by or on behalf of the Company. None of Ocean’s Subsidiaries
currently is, and no such Subsidiary has been, required to file or otherwise
furnish any reports, schedules, forms, statements, prospectuses or other
documents with or to the SEC.  Since September 30, 2004, Ocean has complied in
all respects with its SEC filing obligations under the Exchange Act and the
Securities Act, except as set forth in Section 5.4 of the Ocean Disclosure
Schedule.  Each of the audited financial statements and related schedules and
notes thereto and unaudited interim financial statements of Ocean (collectively,
the “Ocean Financial Statements”) contained in the Ocean SEC Documents (or
incorporated therein by reference) were prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
(“GAAP”) (except in the case of interim unaudited financial statements) except
as noted therein, and fairly present in all respects the consolidated financial
position of Ocean and its consolidated Subsidiaries as of the dates thereof and
the consolidated results of their operations, cash flows and changes in
stockholders’ equity for the periods then ended, subject (in the case of interim
unaudited financial statements) to normal year-end audit adjustments (the effect
of which will not, individually or in the aggregate, be adverse) and, such
financial statements complied as to form as of their respective dates in all
respects with applicable rules and regulations of the SEC. The financial
statements referred to herein reflect the consistent application of such
accounting principles throughout the periods involved, except as disclosed in
the notes to such financial statements. No financial statements of any Person
not already included in such financial statements are required by GAAP to be
included in the consolidated financial statements of Ocean.  As of their
respective dates, each Ocean SEC Document was prepared in accordance with and
complied with the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations thereunder, and the Ocean SEC
Documents (including all financial statements included therein and all exhibits
and schedules thereto and all documents incorporated by reference therein) did
not, as of the date of effectiveness in the case of a registration statement,
the date of mailing in the case of a proxy or information statement and the date
of filing in the case of other Ocean SEC Documents, contain any untrue statement
of a fact or omit to state a fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. Neither Ocean nor, to Ocean’s knowledge, any of its
officers has received notice from the SEC or any other Governmental Entity
questioning or challenging the accuracy, completeness, content, form or manner
of filing or furnishing of the SOX Certifications.
 
-24-

--------------------------------------------------------------------------------


 
5.5 NO UNDISCLOSED LIABILITIES
 
Except as set forth in Section 5.5 of the Ocean Disclosure Schedule, Ocean has
no material liabilities or obligations of any nature (whether absolute, accrued,
contingent, or otherwise) except for liabilities or obligations reflected or
reserved against in the Financial Statements and the Interim Financial
Statements and current liabilities incurred in the ordinary course of business
since the date of the Interim Financial Statements, which current liabilities
are consistent with the representations and warranties contained in this
Agreement and will not, individually or in the aggregate, have a Material
Adverse Effect.
 
5.6 TAXES
 
Ocean has properly and timely filed all federal, state and local Tax returns and
has paid all Taxes, assessments and penalties due and payable. All such Tax
returns were complete and correct in all respects as filed, and no claims have
been assessed with respect to such returns, except as set forth in Section 5.6
of the Ocean Disclosure Schedule. The provisions made for Taxes on the balance
sheets of Ocean included in the Ocean Financial Statements and the Ocean Interim
Financial Statements are sufficient in all respects for the payment of all Taxes
whether disputed or not that are due or are hereafter found to have been due
with respect to the conduct of the business of Ocean and its Subsidiaries up to
and through the date of the Closing, as well as any Taxes due as a result of any
spin-off or other divesture of the stock of any Subsidiary or the sale of any
assets of Ocean or any Subsidiary by Ocean prior to the Closing as contemplated
in this Agreement or otherwise. There are no present, pending, or threatened
audit, investigations, assessments or disputes as to Taxes of any nature payable
by Ocean or any Subsidiary, nor any Tax liens whether existing or inchoate on
any of the assets of Ocean or any Subsidiary, except for current year Taxes not
presently due and payable. The federal income Tax returns of Ocean have never
been audited. No IRS or foreign, state, county or local Tax audit is currently
in progress. Neither Ocean nor any Subsidiary has waived the expiration of the
statute of limitations with respect to any Taxes. There are no outstanding
requests by Ocean or any Subsidiary for any extension of time within which to
file any Tax return or to pay Taxes shown to be due on any Tax return. Other
than with respect to the Company, neither Ocean nor any Subsidiary is liable for
Taxes of any other Person (including each other) or is currently under any
contractual obligation to indemnify any Person with respect to Taxes or is a
party to any Tax sharing agreement or any other agreement providing for payments
by Ocean or any Subsidiary with respect to Taxes. Ocean represents that to the
extent tax-loss carry-forwards have been accrued on account of the operation of
Ocean’s Subsidiaries, such carry-forward amounts will be retained on the books
of such Subsidiaries. Ocean has complied in all material respects with all
applicable laws relating to the payment, collection or withholding of any Tax,
and the remittance thereof, including, but not limited to, Sections 1441, 1442,
1445 and 3402 of the Code
 
-25-

--------------------------------------------------------------------------------


 
5.7 ACCOUNTS RECEIVABLE; ACCOUNTS PAYABLE
 
(a) All accounts receivable of Ocean that are reflected on the Ocean Financial
Statements, the Ocean Interim Financial Statements or on the accounts receivable
ledgers of Ocean (collectively, the “OCEAN ACCOUNTS RECEIVABLE”) represent valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business. All of the Ocean Accounts Receivable are or
will be current and collectible at the full recorded amount thereof, less any
applicable reserves established in accordance with GAAP, in the ordinary course
of business without resort to litigation, except for such Accounts Receivable,
the failure of which to collect would not have a Material Adverse Effect.
 
(b) All accounts payable of Ocean that are reflected on the Ocean Financial
Statements, the Ocean Interim Financial Statements or on the accounts payable
ledgers of Ocean arose in the ordinary course of business. All material items
which are required by GAAP to be reflected as payables on the Ocean Financial
Statements and on the Ocean Interim Financial Statements and in the books and
records of Ocean are so reflected and have been recorded in accordance with GAAP
in a manner consistent with past practice. There has been no adverse change
since the date of the Ocean Interim Financial Statements in the amount or
delinquency of accounts payable of Ocean (either individually or in the
aggregate) which would have a Material Adverse Effect.
 
5.8 NO MATERIAL ADVERSE CHANGE
 
Since the date of the Ocean Interim Financial Statements, there has not been any
Material Adverse Effect in the business, operations, properties, prospects,
liabilities, results of operations, assets or condition (financial or otherwise)
of Ocean taken as a whole and no event has occurred or circumstance exists that
may result in a Material Adverse Effect.
 
5.9 BOOKS AND RECORDS
 
Except as disclosed in Section 5.9 of the Ocean Disclosure Schedule, the books
of account and other records of Ocean are true, correct and complete. Except as
disclosed in Section 5.9 of the Ocean Disclosure Schedule, the minute books of
Ocean Company contain true, correct and complete records of all meetings held
of, and corporate action taken by, the stockholders, the Boards of Directors,
and committees of the Boards of Directors of Ocean . The stock books of the
Company are true, correct and complete.
 
5.10 TITLE TO PROPERTIES; ENCUMBRANCES
 
Section 5.10 of the Disclosure Schedule contains a complete and accurate list of
all real property leaseholds or other interests therein held by Ocean. Ocean
owns, or has owned, any real property. Ocean has delivered or made available to
Ocean true, correct and complete copies of the real property leases to which the
Company is a party or pursuant to which any of them uses or occupies any real
property. Section 5.10 of the Ocean Disclosure Schedule also contains a complete
and accurate list of all licensed vehicles owned or leased by Ocean and the
fixed assets used in the business of the Company and carried on their books for
tax purposes. Except as set forth in Section 5.10 of the Ocean Disclosure
Schedule, Ocean has good title to, or a valid leasehold, license or other
interest in, all of the real and personal properties and assets, tangible and
intangible, they own or purport to own, hold or use in their respective
businesses, including those reflected on their books and records and in the
Financial Statements and Interim Financial Statements (except for accounts
receivable collected and materials and supplies used or disposed of in the
ordinary course of business consistent with past practice after the date of the
Interim Financial Statements), free and clear of all Encumbrances, except
Permitted Encumbrances.
 
-26-

--------------------------------------------------------------------------------


 
5.11 CONDITION AND SUFFICIENCY OF ASSETS
 
The buildings, vehicles, furniture, fixtures and equipment and other personal
property owned, held or used by Ocean are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, vehicles, furniture, fixtures or
equipment or other personal property is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are not material in nature or
cost. The buildings, vehicles, furniture, fixtures and equipment or other
personal property of Ocean are sufficient for the continued conduct of their
respective businesses after the Closing in substantially the same manner as
conducted prior to the Closing.
 
5.12 EMPLOYEE BENEFITS
 
(a) Neither Ocean nor any ERISA Affiliate maintains any Employee Benefit Plans.
 
(b) Neither Ocean nor any ERISA Affiliate has proposed or agreed to the creation
of any new Employee Benefit Plan.
 
5.13 COMPLIANCE WITH LAWS; GOVERNMENTAL AUTHORIZATIONS
 
(a) To the best of Ocean’s knowledge, Ocean is in compliance with all federal,
state and local laws, authorizations, licenses and permits of any Governmental
Authority and all Governmental Orders affecting the business, operations,
properties or assets of Ocean , including, federal, state and local: (i)
Occupational Safety and Health Laws; (ii) private investigatory and other
similar laws; (iii) securities laws; (iv) the Fair Credit Reporting Act and
similar state and local laws; and (v) laws regarding or relating to trespass or
violation of privacy rights. Neither Ocean nor its Subsidiaries have been
charged with violating, nor to the knowledge of Ocean, threatened with a charge
of violating, nor, to the knowledge of Ocean, is Ocean or any of its
Subsidiaries under investigation with respect to a possible violation of, any
provision of any federal, state or local law relating to any of their respective
businesses, operations, properties or assets.
 
(b) Section 5.13 of the Ocean Disclosure Schedule contains a complete and
accurate list of each governmental authorization, license or permit that is held
by Ocean or that otherwise relates to the business of, or to any of the
properties or assets owned or used by, Ocean or any of its Subsidiaries. Each
governmental authorization, license or permit listed in Section 5.13 of the
Ocean Disclosure Schedule is valid and in full force and effect.
 
-27-

--------------------------------------------------------------------------------


 
5.14 LEGAL PROCEEDINGS AGAINST OCEAN
 
Except as set forth in Section 5.14 of the Ocean Disclosure Schedule, there is
no pending claim, action, investigation, arbitration, litigation, suit or other
proceeding (“PROCEEDING”):
 
(i) that has been commenced by or against Ocean or any of its Subsidiaries or
that otherwise relates to or may affect the business of, or any of the
properties or assets owned, held or used by, Ocean; or
 
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the transactions
contemplated hereby.
 
To the knowledge of Ocean, (A) no such Proceeding has been threatened, and (B)
no event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of any such Proceeding. Ocean has made available to
Ocean true, correct and complete copies of all pleadings, correspondence and
other documents relating to each Proceeding listed in Section 5.14 of the
Disclosure Schedule. The Proceedings listed in Section 5.14 of the Ocean
Disclosure Schedule, if decided adversely to Ocean or any Subsidiary,
individually or in the aggregate, would not have a Material Adverse Effect,
except as described in Section 5.14 of the Ocean Disclosure Schedule.
 
5.15 ABSENCE OF CERTAIN CHANGES AND EVENTS
 
Except as set forth in Section 5.15 of the Ocean Disclosure Schedule, since
March 31, 2005, Ocean has conducted its business only in the ordinary course of
business consistent with past practice. Without limiting the generality of the
immediately preceding sentence, since March 31, 2005, there has not been any of
the following on the part of Ocean:
 
(a) declaration or payment of any dividend or other distribution or redemption
or repurchase or other acquisition, directly or indirectly, in respect of shares
of capital stock or Convertible Securities;
 
(b) issuance or sale or authorization for issuance or sale, or grant of any
options or other agreements with respect to, any shares of its capital stock or
Convertible Securities, or any change in its outstanding shares of capital stock
or other ownership interests or its capitalization, whether by reason of a
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;
 
(c) payment or increase of any bonuses, salaries or other compensation to any
stockholder, director, officer, consultant or employee except for increases in
bonus compensation to employees in the ordinary course of business or entry into
any employment, severance or similar Contract with any director, officer or
employee;
 
(d) adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, severance, savings, insurance, pension,
retirement or other employee benefit plan for or with any employees;
 
-28-

--------------------------------------------------------------------------------


 
(e) damage to or destruction or loss of any property or asset, whether or not
covered by insurance, which may have a Material Adverse Effect;
 
(f) entry into, termination of, or receipt of notice of termination of, any
Contract or transaction involving a total remaining commitment by or to Ocean of
at least $25,000, including the entry into (i) any document evidencing any
indebtedness; (ii) any capital or other lease; or (iii) any guaranty (including
“take-or-pay” or “keepwell” agreements);
 
(g) sale, lease or other disposition (other than in the ordinary course of
business consistent with past practice) of any asset or property or mortgage,
pledge, or imposition of any Encumbrance (other than Permitted Encumbrances) on
any material property or asset;
 
(h) cancellation, compromise or waiver of any claims or rights with a value to
Ocean or any Subsidiary in excess of $10,000;
 
(i) material change in the method of accounting of the accounting principles or
practices used by Ocean in the preparation of the Financial Statements or the
Interim Financial Statements, except as required by GAAP;
 
(j) amendment or other modification of its respective Organizational Documents;
 
(k) loss of services of any Ocean employee or consultant or any loss of a
material client;
 
(l) loan or advance to any Person other than travel and other similar routine
advances to employees in the ordinary course of business consistent with past
practice; or
 
(m) agreement or commitment, whether oral or written, by Ocean to do any of the
foregoing.
 
5.16 CONTRACTS OF OCEAN; NO DEFAULTS
 
(a) Section 5.16(a) of the Ocean Disclosure Schedule contains a complete and
accurate list, and Ocean has delivered to the Company true, correct and complete
copies, of:
 
(i) each Contract that involves performance of services or delivery of goods or
materials by Ocean or any Subsidiary of Ocean of an amount or value in excess of
$10,000;
 
(ii) each Contract that involves performance of services or delivery of goods or
materials to Ocean of an amount or value in excess of $10,000;
 
(iii) each lease, license and other Contract affecting any leasehold or other
interest in, any real or personal property;
 
-29-

--------------------------------------------------------------------------------


 
(iv) each licensing Contract with respect to Ocean Patents, Ocean Trade Marks,
Ocean Copyrights, Ocean trade secrets or other Ocean Intellectual Property
Assets, including Contracts with current or former employees, consultants or
contractors regarding the appropriation or the non-disclosure of any
Intellectual Property Assets;
 
(v) each collective bargaining Contract to or with any labor union or other
employee representative of a group of employees;
 
(vi) each joint venture, partnership and other Contract involving a sharing of
profits, losses, costs or liabilities by Ocean with any other Person or
requiring Ocean to make a capital contribution;
 
(vii) each Contract containing covenants that in any way purport to restrict the
business activity of Ocean or limit the freedom of Ocean to engage in any line
of business or to compete with any Person or hire any Person;
 
(viii) each employment Contract providing for compensation, severance or a fixed
term of employment in respect of services performed by any employees of Ocean
and each consulting Contract with an independent contractor;
 
(ix) each stock option, purchase or benefit plan for employees;
 
(x) each power of attorney that is currently effective and outstanding;
 
(xi) each Contract for capital expenditures in excess of $10,000;
 
(xii) each Contract with an officer or director of Ocean or with any Affiliate
of any of the foregoing;
 
(xiii) each Contract under which any money has been or may be borrowed or loaned
or any note, bond, factoring agreement, indenture or other evidence of
indebtedness has been issued or assumed (other than those under which there
remain no ongoing obligations of Ocean ), and each guaranty (including
“take-or-pay” and “keepwell” agreements) of any evidence of indebtedness or
other obligation, or of the net worth, of any Person (other than endorsements
for the purpose of collection in the ordinary course of business);
 
(xiv) each Contract containing restrictions with respect to the payment of
dividends or other distributions in respect of Ocean’s capital stock;
 
(xv) each Contract containing a change of control provision;
 
(xvi) each other Contract having an indefinite term or a fixed term of more than
one (1) year (other than those that are terminable at will or upon not more than
thirty (30) days’ notice by Ocean without penalty) or requiring payments by
Ocean of more than $10,000 per year; and
 
(xvii) each standard form of Contract pursuant to which Ocean provides services
to clients.
 
-30-

--------------------------------------------------------------------------------


 
(b) Except as set forth in Section 5.16(b) of the Ocean Disclosure Schedule,
each Contract identified or required to be identified in Section 5.16(a) of the
Ocean Disclosure Schedule is in full force and effect and is valid and
enforceable against Ocean and, to the knowledge of Ocean, against the other
parties thereto in accordance with its terms.
 
(c) Except as set forth in Section 5.16(c) of the Disclosure Schedule:
 
(i) Ocean is in full compliance with all applicable terms and requirements of
each Contract under which Ocean has any obligation or liability or by which
Ocean or any of the properties or assets owned, held or used by Ocean is bound,
except for such noncompliance that would not have a Material Adverse Effect;
 
(ii) to the knowledge of Ocean, each other Person that has or had any obligation
or liability under any Contract under which Ocean has any rights is in
compliance in all material respects with all applicable terms and requirements
of such Contract; and
 
(iii) no event has occurred or, to the knowledge of Ocean, circumstance exists
that (with or without notice or lapse of time or both) may result in a violation
or breach of any Contract, which violation or breach would have a Material
Adverse Effect.
 
5.17 INSURANCE
 
Section 5.17 of the Ocean Disclosure Schedule sets forth the premium payments
and describes all the insurance policies of Ocean, which policies are now in
full force and effect in accordance with their terms and expire on the dates
shown on Section 5.17 of the Ocean Disclosure Schedule. Such insurance policies
comply in all respects with the requirements of any leases to which Ocean is a
party, including, real property leases. There has been no default in the payment
of premiums on any of such policies, and, to the knowledge of Ocean, there is no
ground for cancellation or avoidance of any such policies, or any increase in
the premiums thereof, or for reduction of the coverage provided thereby. Such
policies insure Ocean in amounts and against losses and risks customary and
sufficient for businesses similar to that of Ocean, and, to the knowledge of the
Company, such policies shall continue in full force and effect until the
expiration dates shown in Section 5.17 of the Ocean Disclosure Schedule. There
are no pending claims with respect to Ocean or its properties or assets under
any such insurance policy. True, correct and complete copies of all insurance
policies listed in Section 5.17 have been previously furnished to Ocean.
 
5.18 ENVIRONMENTAL MATTERS
 
Ocean has at all times operated its businesses in material compliance with all
Environmental Laws and all permits, licenses and registrations required under
applicable Environmental Laws (“ENVIRONMENTAL PERMITS”) and, to Ocean’s
knowledge, no material expenditures are or will be required by Ocean in order to
comply with such Environmental Laws. Ocean has not received any written
communication from any Governmental Authority or other Person that alleges that
Ocean has violated or is, or may be, liable under any Environmental Law. There
are no material Environmental Claims pending or, to the knowledge of Ocean,
threatened (a) against Ocean, or (b) against any Person whose liability for any
Environmental Claim Ocean has retained or assumed, either contractually or by
operation of law. Neither Ocean nor any of its Subsidiaries has contractually
retained or assumed any liabilities or obligations that could reasonably be
expected to provide the basis for any material Environmental Claim.
 
-31-

--------------------------------------------------------------------------------


 
5.19 EMPLOYEES
 
(a) Section 5.19 of the Ocean Disclosure Schedule contains a complete and
accurate list of the following information for each employee of Ocean: name; job
title; current compensation; vacation accrued; and service credited for purposes
of vesting and eligibility to participate under any employee benefit plan of any
nature.
 
(b) No employee or director of Ocean is a party to, or is otherwise bound by,
any agreement or arrangement, including any confidentiality, non-competition or
proprietary rights agreement, between such employee or director and any other
Person that in any way adversely affects or will affect (i) the performance of
his or her duties as an employee or officer of the Company, or (ii) the ability
of the Company to conduct its business. To the knowledge of Ocean, no officer or
other Ocean employee of Ocean intends to terminate his or her employment with
Ocean.
 
5.20 LABOR RELATIONS
 
Except as set forth in Section 5.20 of the Ocean Disclosure Schedule:
 
(a) Ocean has satisfactory relationships with their respective employees.
 
(b) No condition or state of facts or circumstances exists which could
materially adversely affect Ocean’s relations with its employees, including, to
the best of the Company’s knowledge, the consummation of the transactions
contemplated by this Agreement.
 
(c) Ocean is in compliance in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours and none of them is engaged in any unfair labor
practice.
 
(d) No collective bargaining agreement with respect to the business of Ocean is
currently in effect or being negotiated. Ocean has not encountered any labor
union or collective bargaining organizing activity with respect to its
employees. Ocean has no obligation to negotiate any such collective bargaining
agreement, and, to the knowledge of Ocean, there is no indication that the
employees of Ocean desire to be covered by a collective bargaining agreement.
 
(e) There are no strikes, slowdowns, work stoppages or other labor trouble
pending or, to the knowledge of Ocean, threatened with respect to the employees
of Ocean, nor has any or the above occurred or, to the knowledge of Ocean, been
threatened.
 
(f) There is no representation claim or petition pending before the National
Labor Relations Board or any state or local labor agency and, to the knowledge
of Ocean, no question concerning representation has been raised or threatened
respecting the employees of Ocean.
 
-32-

--------------------------------------------------------------------------------


 
(g) There are no complaints or charges against Ocean pending before the National
Labor Relations Board or any state or local labor agency and, to the knowledge
of Ocean, no complaints or charges have been filed or threatened to be filed
against Ocean with any such board or agency.
 
(h) To the knowledge of Ocean, no charges with respect to or relating to the
business of Ocean or any of its Subsidiaries are pending before the Equal
Employment Opportunity Commission or any state or local agency responsible for
the prevention of unlawful employment practices.
 
(i) Section 5.20 of the Disclosure Schedule accurately sets forth all unpaid
severance which, as of the date hereof, is due or claimed, in writing, to be due
from Ocean to any Person whose employment with Ocean was terminated.
 
(j) Ocean has not received notice of the intent of any Governmental Authority
responsible for the enforcement of labor or employment laws to conduct an
investigation of Ocean and no such investigation is in progress.
 
(k) Neither Ocean, or to the knowledge of Ocean, any employee of Ocean, is in
violation of any term of any employment agreement, non-disclosure agreement,
non-compete agreement or any other Contract regarding an employee’s employment
with Ocean.
 
(l) Ocean has paid all wages which are due and payable to each employee and each
independent contractor.
 
5.21 INTELLECTUAL PROPERTY
 
(a) INTELLECTUAL PROPERTY ASSETS--The term “OCEANINTELLECTUAL PROPERTY ASSETS”
includes: (i) the name Ocean West Holding Corp., all fictional business names,
trade names, registered and unregistered trademarks, service marks and
applications (collectively, “OCEAN MARKS”); (ii) all patents, patent
applications and inventions and discoveries that may be patentable
(collectively, “OCEAN PATENTS”); (iii) all copyrights in both published works
and unpublished works, including software, training manuals and videos
(collectively, “Copyrights”); and (iv) all know-how, trade secrets, confidential
information, client lists, software, technical information, data, plans,
drawings and blue prints (collectively, “OCEAN TRADE SECRETS”) owned, used or
licensed by Ocean as licensee or licensor.
 
(b) AGREEMENTS--Section 5.21(b) of the Ocean Disclosure Schedule contains a
true, correct and complete list and summary description, including any royalties
paid or received by Ocean, of all Contracts relating to the Ocean Intellectual
Property Assets to which Ocean is a party or by which Ocean is bound.
 
(c) KNOW-HOW NECESSARY FOR THE BUSINESS--The Ocean Intellectual Property Assets
are all those used in, or related to, the operation of the business of Ocean as
it is currently conducted and proposed to be conducted. Ocean is the owner of
all right, title and interest in and to the Ocean Intellectual Property Assets,
free and clear of all Encumbrances and have the right to use without payment to
a third party all of the Intellectual Property Assets. Ocean is the owner of all
right, title and interest in and to any (i) business application software and
(ii) proprietary management information systems used in, or related to, the
operation of the business of Ocean as it is currently conducted and proposed to
be conducted, free and clear of all Encumbrances, and have a right to use such
software and systems without payment to a third party.
 
-33-

--------------------------------------------------------------------------------


 
(d) TRADEMARKS--(i) Section 5.21(d) of the Ocean Disclosure Schedule contains a
true, correct and complete list of all Ocean Trademarks; (ii) Ocean is the owner
of all right, title and interest in and to the Ocean Trademarks, free and clear
of all Encumbrances; (iii) all Ocean Trademarks that have been registered with
the United States Patent and Trademark Office are currently in compliance with
all formal legal requirements and are valid and enforceable; (iv) no Ocean
Trademark is infringed or, to the knowledge of the Company, has been challenged
or threatened in any way. None of the Ocean Trademarks used by Ocean infringes
or is alleged to infringe any trade name, trademark or service mark of any
Person.
 
(e) COPYRIGHTS--(i) Section 5.21(e) of the Ocean Disclosure Schedule contains a
true, correct and complete list of all Ocean Copyrights; (ii) Ocean is the owner
of all right, title and interest in and to the Copyrights, free and clear of all
Encumbrances; (iii) all the Ocean Copyrights have been registered and are
currently in compliance with formal legal requirements, and are valid and
enforceable; (iv) no Ocean Copyright is infringed or, to the knowledge of Ocean,
has been challenged or threatened in any way; (v) none of the subject matter of
any of the Ocean Copyrights infringes or is alleged to infringe any copyright of
any Person or is a derivative work based on the work of a third Person; and (vi)
all works encompassed by the Ocean Copyrights have been marked with the proper
copyright notice.
 
(f) TRADE SECRETS--(i) Ocean has taken all reasonable precautions to protect the
secrecy, confidentiality and value of the Ocean Trade Secrets; and (ii) Ocean
has good title and an absolute right to use the Trade Secrets. The Ocean Trade
Secrets, to the knowledge of Ocean, have not been used, divulged or appropriated
either for the benefit of any Person (other than Ocean ) or to the detriment of
Ocean. No Ocean Trade Secret is subject to any adverse claim or has been
challenged or threatened in any way.
 
5.22 ABSENCE OF CERTAIN PAYMENTS
 
Neither Ocean nor any director, officer, agent or employee of Ocean or, to the
knowledge of Ocean, any other Person associated with or acting for or on behalf
of Ocean has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of Ocean or any
Affiliate of Ocean, or (iv) in violation of any legal requirement, or (b)
established or maintained any fund or asset that has not been recorded in the
books and records of Ocean.
 
-34-

--------------------------------------------------------------------------------


 
5.23 RELATIONSHIPS WITH RELATED PERSONS
 
Except as set forth in Section 5.23 of the Ocean Disclosure Schedule, no
officer, director or employee of Ocean, nor any spouse or child of any of them
or any Affiliate of, or any Person associated with, any of them (“RELATED
PERSON”), has any interest in any property or asset used in or pertaining to the
business of Ocean. Except as set forth in Section 5.23 of the Ocean Disclosure
Schedule, no Related Person has owned or presently owns an equity interest or
any other financial or profit interest in a Person that has (i) had business
dealings with Ocean, or (ii) engaged in competition with Ocean. Except as set
forth in Section 5.23 of the Ocean Disclosure Schedule, no Related Person is a
party to any Contract with, or has any claim or right against, Ocean, except for
employment agreements listed in Section 5.16 of the Disclosure Schedule.
 
5.24 BROKERS OR FINDERS
 
Neither Ocean nor any Subsidiary nor any of their respective directors, officers
or agents on their behalf has incurred any obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or financial
advisory services or other similar payment in connection with this Agreement,
except as listed in Section 5.24 of the Ocean Disclosure Schedule for the
consideration reflected thereon.
 
5.25 DEPOSIT ACCOUNTS
 
Section 5.25 of the Ocean Disclosure Schedule contains a true, correct and
complete list of (a) the name of each financial institution in which Ocean has
an account or safe deposit box, (b) the names in which each account or box is
held, (c) the type of account, and (d) the name of each Person authorized to
draw on or have access to each account or box. No Person holds any power of
attorney from the Company or any Subsidiary, except as listed in Section 5.25 of
the Ocean Disclosure Schedule.
 
5.26 CONDUCT OF BUSINESS; USE OF NAME
 
The business carried on by Ocean has been conducted by Ocean directly and not
through any Affiliate or associate of any stockholder, officer, director or
employee of Ocean or through any other Person. To the best of the Ocean’s
knowledge, Ocean owns and has the exclusive right, title and interest in and to
the name Ocean Command Corp.” and no other Person has the right to use the same,
or any confusing derivative thereof, as its corporate name or otherwise in
connection with the operation of any business similar or related to the business
conducted by the Company.
 
5.27 RESTRICTIONS ON BUSINESS ACTIVITIES
 
There is no Contract or Governmental Order binding upon Ocean or, to the
knowledge of Ocean, threatened that has or could reasonably be expected to have
the effect of prohibiting or materially impairing any business practice of Ocean
or the Company (either individually or in the aggregate), any acquisition of
property by Ocean or the Company (either individually or in the aggregate),
providing of any service by Ocean of Ocean or the hiring of employees or the
conduct of business by Ocean of Ocean(either individually or in the aggregate)
as currently conducted or proposed to be conducted.
 
-35-

--------------------------------------------------------------------------------


 
5.28 OUTSTANDING INDEBTEDNESS
 
Section 5.28 of the Ocean Disclosure Schedule sets forth as of a date no earlier
than three (3) days prior to the date hereof (a) the amount of all indebtedness
of Ocean then outstanding and the interest rate applicable thereto, (b) any
Encumbrances which relate to such indebtedness, and (c) the name of the lender
or the other payee of each such indebtedness.
 
5.29 CLIENTS AND CONTRACTORS
 
Section 5.29 of Ocean Disclosure Schedule contains a complete list of all the
material clients of Ocean which relate to the operations or business of Ocean
and not to the operations or business of Ocean’s subsidiaries. Section 5.29 of
the Disclosure Schedule contains a complete list of all material contractors and
subcontractors used by Ocean which relate to the operations or business of Ocean
and not to the operations or business of Ocean’s subsidiaries. To the knowledge
of Ocean, there are no facts or circumstances, including the consummation of the
transactions contemplated by this Agreement, that are likely to result in the
loss of any material client of the Company or a material change in the
relationship of Ocean with such a client.
 
5.30 VOTING REQUIREMENTS
 
The affirmative vote or consent of a majority of the outstanding shares of Ocean
West Common Stock is the only vote or consent of the holders of any class or
series of equity securities of the Company necessary to adopt this Agreement and
approve Exchange and the other transactions contemplated by this Agreement.
 
5.31 EMPLOYEE STOCK PURCHASE PLAN
 
Ocean does not have an Employee Stock Option Plan.
 
5.32 DISCLOSURE
 
No representation or warranty by Ocean in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement, and no statement in the Disclosure Schedule, contains or will contain
any untrue statement of material fact, or omits or will omit to state a material
fact necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.
 
6. COVENANTS OF THE COMPANY
 
The Company hereby covenants and agrees as follows:
 
6.1 NORMAL COURSE
 
-36-

--------------------------------------------------------------------------------


 
From the date hereof until the Closing, the Company will: (a) maintain its
corporate existence in good standing; (b) maintain the general character of its
business; (c) use all reasonable best efforts to maintain in effect all of its
presently existing insurance coverage (or substantially equivalent insurance
coverage), preserve its business organization substantially intact, keep the
services of its present principal employees and preserve its present business
relationships with its material suppliers and clients; (d) permit Ocean, its
accountants, its legal counsel and its other representatives full access to its
management, minute books and stock transfer records, other books and records,
Contracts, properties and operations at all reasonable times and upon reasonable
notice; and (e) in all respects conduct its business in the usual and ordinary
manner consistent with past practice and perform in all material respects all
Contracts with banks, clients, suppliers, employees and others.
 
6.2 CONDUCT OF BUSINESS
 
Without limiting the provisions of Section 6.1, from the date hereof until the
Closing, the Company will not, without the prior written consent of Ocean, which
consent shall not be unreasonably withheld:
 
(a) amend or otherwise modify its Organizational Documents except to create
necessary classes of securities for the surviving corporation;
 
(b) issue or sell or authorize for issuance or sale, or grant any options or
make other agreements of the type referred to in Section 4.3 with respect to,
any shares of its capital stock or Convertible Securities, or alter any term of
any of its outstanding securities or make any change in its outstanding shares
of capital stock, Convertible Securities or other ownership interests or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;
 
(c) mortgage, pledge or grant any security interest in any of its assets, except
security interests solely in tangible personal property granted pursuant to any
purchase money agreement, conditional sales contract or capital lease under
which there exists an aggregate future liability not in excess of $10,000 (which
amount is not more than the purchase price for such personal property and which
security interest does not extend to any other item or items of personal
property);
 
(d) declare, set aside, make or pay any dividend or other distribution to any
 
(e) stockholder with respect to its capital stock;
 
(f) redeem, purchase or otherwise acquire, directly or indirectly, any capital
stock;
 
(g) increase the bonus, salary or other compensation of any of its employees who
hold management positions or any director or consultant except for increases in
the ordinary course of business, consistent with past practice;
 
(h) adopt or (except as otherwise required by law) amend any employee benefit
 
-37-

--------------------------------------------------------------------------------


 
(i) plan or severance plan or enter into any collective bargaining agreement;
 
(j) terminate or modify any Contract, except for terminations of Contracts upon
their expiration during such period in accordance with their terms;
 
(k) incur or assume any indebtedness for borrowed money or guarantee any
obligation or the net worth (either directly or through a “take-or-pay” or
“keepwell” agreement) of any Person in an aggregate amount in excess of $10,000,
except for endorsements of negotiable instruments for collection in the ordinary
course of business;
 
(l) discharge or satisfy any Encumbrance other than those which are required to
be discharged or satisfied during such period in accordance with their original
terms;
 
(m) pay any material obligation or liability, absolute, accrued, contingent or
otherwise, whether due or to become due, except for any current liabilities, and
the current portion of any long term liabilities, shown on the Financial
Statements (or not required as of the date thereof to be shown thereon in
accordance with GAAP) or incurred in the ordinary course of business consistent
with past practice;
 
(n) sell, transfer, lease to others or otherwise dispose of any of its
properties or assets having a fair market value in the aggregate in excess of
$10,000, except in the ordinary course of business consistent with past
practice;
 
(o) cancel, compromise or waive any material debt or claim;
 
(p) make any loan or advance to any Person other than travel and other similar
routine advances in the ordinary course of business consistent with past
practice, or acquire any capital stock or other securities of any other
corporation or any ownership interest in any other business enterprise;
 
(q) make any capital expenditure or capital addition or betterment in amounts
which exceed $10,000 in the aggregate, except as contemplated in capital budgets
in effect on the date of this Agreement;
 
(r) change its method of accounting or the accounting principles or practices
utilized in the preparation of the Financial Statements, other than as required
by GAAP;
 
(s) institute or settle any litigation or any legal, administrative or
arbitration action or proceeding before any Governmental Authority relating to
it or its property;
 
(t) except in the ordinary course of business consistent with past practice,
commit to provide services for an indefinite period or a period of more than
twelve months; or
 
(u) make any tax election inconsistent with past practice or settle or
compromise any material Tax liability, except to discharge any Tax liabilities
set forth in Section 4.6 of the Disclosure Schedule.
 
-38-

--------------------------------------------------------------------------------


 
(v) enter into any Contract that would have been required to be disclosed
 
(w) pursuant to Section 4.16 if it had existed on the date hereof; or
 
(x) enter into any commitment to do any of the foregoing.
 
6.3 FINANCIAL COVENANTS
 
As a condition to the obligations of Ocean hereunder:
 
The Company shall deliver to Ocean true, correct and complete copies of the
following Company Financial Statements not later than two days prior to Closing:
 
(a) Balance sheets, statements of income, stockholders’ equity and cash flows of
the Company, audited by Webb and Company, P.A. for the period ended December 31,
2004;
 
(b) Unaudited balance sheets, statements of income, stockholders’ equity and
cash flows of the Company dated as of the most recent monthly end;
 
(c) Unaudited pro-forma balance sheets reflecting the Surviving Corporation
immediately following the Closing of this Transaction; and
 
(d) Projected monthly cash flow statements of the Surviving Company for a period
of twelve (12) months following the Closing.
 
The Company Financial Statements shall show the following:
 
(i) As of February 15, 2005 accounts payable not to exceed $150,000; and
 
(ii) Net sales not less than $7,000 for the Company’s fiscal year ended December
31, 2004.
 
The Company Financial Statements (i) shall have been prepared from the books and
records of the Company in accordance with GAAP, (ii) fully reflect all
liabilities and contingent liabilities of the Company required to be reflected
therein on such basis as at the date thereof, and (iii) fairly present in all
material respects the consolidated financial position of the Company as of the
dates of the balance sheets included in the Company Financial Statements and the
consolidated results of its operations and cash flows for the periods indicated
 
6.4 CERTAIN FILINGS
 
The Company agrees to cooperate with Ocean with respect to all filings with
regulatory authorities that are required to be made by the Ocean to carry out
the transactions contemplated by this Agreement, including the timely filing of
the Notice and FIRPTA certificate as set forth in Section 8.8, with the IRS
pursuant to Treasury Regulation section 1.897-2(h) (2) and the preparation and
filing of any proxy statement, information statement or other filings with the
SEC.
 
-39-

--------------------------------------------------------------------------------


 
6.5 CONSENTS AND APPROVALS
 
The Company shall use its reasonable best efforts to obtain as promptly as
practicable all consents, authorizations, approvals and waivers required in
connection with the consummation of the transactions contemplated by this
Agreement, including but not limited to the approval by its Board of Directors
and its shareholders to the Exchange.
 
6.6 BEST EFFORTS TO SATISFY CONDITIONS
 
The Company shall use its reasonable best efforts to cooperate with Ocean for
purposes of satisfying the conditions set forth in Sections 8 and 9 that are
within its control.
 
6.7 NOTIFICATION OF CERTAIN MATTERS
 
From the date hereof until the Closing, the Company shall promptly notify Ocean
of (a) the occurrence or non-occurrence of any fact or event of which the
Company has knowledge which would be reasonably likely (i) to cause any
representation or warranty of the Company contained in this Agreement to be
untrue or inaccurate in any material respect at any time from the date hereof to
the Closing Date or (ii) to cause any covenant, condition or agreement of the
Company in this Agreement not to be complied with or satisfied in any material
respect and (b) any failure of the Company to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder in any material respect; PROVIDED, HOWEVER, that no such notification
shall affect the other representations or warranties of the Company, or the
right of Ocean to rely thereon, or the conditions to the obligations of Ocean.
The Company shall give prompt notice to Ocean of any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the transactions contemplated by this
Agreement.
 
6.8 NO SOLICITATION
 
The Company, its Affiliates and their respective officers, directors, employees,
representatives and agents shall immediately terminate any discussions or
negotiations with any third party concerning an Acquisition Offer. The Company
and its Affiliates shall not, directly or indirectly, through any officer,
director, employee, stockholder, financial advisor, attorney, representative,
subsidiary or agent of such Person (i) take any action to solicit, initiate,
facilitate, continue or encourage any inquiries or proposals that constitute, or
could reasonably be expected to lead to, a proposal or offer for a merger,
consolidation, business combination, sale of substantial assets, sale of shares
of capital stock or other securities (including by way of a tender offer) or
similar transaction involving the Company , (except with respect to the spin off
or sale thereof prior to the Closing) other than the transactions contemplated
by this Agreement (any of the foregoing inquiries or proposals being referred to
as an “ACQUISITION OFFER”), (ii) engage in discussions or negotiations (whether
such discussions or negotiations are initiated by the Company, such other Person
or otherwise) concerning, or provide any non-public information to any Person
relating to, any possible Acquisition offer, or (iii) agree to, enter into a
letter of intent or similar document or recommend any Acquisition Offer.
 
-40-

--------------------------------------------------------------------------------


 
7. COVENANTS OF OCEAN
 
Ocean, hereby, covenants and agrees as follows:
 
7.1 CERTAIN FILINGS
 
Ocean agrees to make or cause to be made all filings with regulatory authorities
that are required to be made by Ocean or its Affiliates to carry out the
transactions contemplated by this Agreement, including but not limited to any
proxy statement, information statement or other filings with the SEC and the
Notice and FIRPTA certificate as set forth in Section 9.8 with the IRS pursuant
to Treasury Regulation section 1.897-2(h)(2).
 
7.2 NORMAL COURSE
 
Except with respect to the proposed spin off of its Subsidiaries, from the date
hereof until the Closing, Ocean will: (a) maintain its corporate existence in
good standing; (b) maintain the general character of its business; (c) use all
reasonable best efforts to maintain in effect all of its presently existing
insurance coverage (or substantially equivalent insurance coverage), preserve
its business organization substantially intact, keep the services of its present
principal employees and preserve its present business relationships with its
material suppliers and clients; (d) permit the Company, its accountants, its
legal counsel and its other representatives full access to its management,
minute books and stock transfer records, other books and records, Contracts,
properties and operations at all reasonable times and upon reasonable notice;
and (e) in all respects conduct its business in the usual and ordinary manner
consistent with past practice and perform in all material respects all Contracts
with banks, clients, suppliers, employees and others.
 
7.3 CONDUCT OF BUSINESS
 
Without limiting the provisions of Section 7.2, from the date hereof until the
Closing, Ocean will not, without the prior written consent of the Company, which
consent shall not be unreasonably withheld:
 
(a) amend or otherwise modify its Organizational Documents except in accordance
with the terms of this agreement;
 
(b) issue or sell or authorize for issuance or sale, or grant any options or
make other agreements with respect to, any shares of its capital stock or
Convertible Securities, or alter any term of any of its outstanding securities
or make any change in its outstanding shares of capital stock, Convertible
Securities or other ownership interests or its capitalization, whether by reason
of a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;
 
-41-

--------------------------------------------------------------------------------


 
(c) mortgage, pledge or grant any security interest in any of its assets, except
security interests solely in tangible personal property granted pursuant to any
purchase money agreement, conditional sales contract or capital lease under
which there exists an aggregate future liability not in excess of $10,000 (which
amount is not more than the purchase price for such personal property and which
security interest does not extend to any other item or items of personal
property);
 
(d) declare, set aside, make or pay any dividend or other distribution to any
stockholder with respect to its capital stock;
 
(e) redeem, purchase or otherwise acquire, directly or indirectly, any capital
stock;
 
(f) increase the bonus, salary or other compensation of any of its employees who
hold management positions or any director or consultant, except for increases in
the ordinary course of business, consistent with past practice;
 
(g) adopt or (except as otherwise required by law) amend any employee benefit
 
(h) plan or severance plan or enter into any collective bargaining agreement;
 
(i) terminate or modify any Contract, except for terminations of Contracts upon
their expiration during such period in accordance with their terms;
 
(j) incur or assume any indebtedness for borrowed money or guarantee any
obligation or the net worth (either directly or through a “take-or-pay” or
“keepwell” agreement) of any Person in an aggregate amount in excess of $10,000,
except for endorsements of negotiable instruments for collection in the ordinary
course of business;
 
(k) discharge or satisfy any Encumbrance other than those which are required to
be discharged or satisfied during such period in accordance with their original
terms;
 
(l) pay any material obligation or liability, absolute, accrued, contingent or
otherwise, whether due or to become due, except for any current liabilities, and
the current portion of any long term liabilities, shown on the Financial
Statements (or not required as of the date thereof to be shown thereon in
accordance with GAAP) or incurred in the ordinary course of business consistent
with past practice;
 
(m) cancel, compromise or waive any material debt or claim;
 
(n) make any loan or advance to any Person other than travel and other similar
routine advances in the ordinary course of business consistent with past
practice, or acquire any capital stock or other securities of any other
corporation or any ownership interest in any other business enterprise;
 
-42-

--------------------------------------------------------------------------------


 
(o) make any capital expenditure or capital addition or betterment in amounts
which exceed $10,000 in the aggregate, except as contemplated in capital budgets
in effect on the date of this Agreement;
 
(p) change its method of accounting or the accounting principles or practices
utilized in the preparation of the Financial Statements, other than as required
by GAAP;
 
(q) institute or settle any litigation or any legal, administrative or
arbitration action or proceeding before any Governmental Authority relating to
it or its property;
 
(r) except in the ordinary course of business consistent with past practice,
commit to provide services for an indefinite period or a period of more than
twelve months;
 
(s) make any tax election inconsistent with past practice or settle or
compromise any material Tax liability, except to discharge any Tax liabilities
set forth in Section 5.6 of the Disclosure Schedule;
 
(t) enter into any Contract that would have been required to be disclosed
pursuant to Section 3.16 if it had existed on the date hereof; or
 
(u) enter into any commitment to do any of the foregoing.
 
7.4 PREPARATION OF THE INFORMATION STATEMENT
 
Within 7 days following the execution of this Agreement, Ocean shall prepare and
file with the SEC an Information Statement meeting the requirements of
Regulation 14c and Rule 14c-101 under the Exchange Act relating to (i) the
adoption of this Agreement and the approval of the Exchange and the other
transactions contemplated hereby; (ii) approval of the change of Ocean’s name to
Info By Phone, Inc.


(a) Ocean shall use its best efforts to respond to all SEC comments with respect
to the Information Statement and to cause the Information Statement to be mailed
to Ocean’s stockholders at the earliest practicable date. Ocean shall promptly
notify Company of the receipt of any SEC comments or any request from the SEC
for amendments or supplements to the Information Statement and shall promptly
provide the Company with copies of all correspondence between it and its
representatives, on the one hand, and the SEC and its staff, on the other hand.
 
(b) Notwithstanding the foregoing, prior to filing or mailing the Information
Statement (or any amendment or supplement thereto) or responding to any comments
of the SEC with respect thereto, Ocean (i) shall provide the Company with a
reasonable opportunity to review and comment on such document or response, (ii)
shall include in such document or response all comments reasonably proposed by
Company, and (iii) shall not file or mail such document or respond to the SEC
prior to receiving approval of Company, which approval shall not be unreasonably
withheld or delayed.
 
-43-

--------------------------------------------------------------------------------


 
(c) Ocean shall ensure that the Information Statement does not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statement made, under the
circumstances under which it is made, not misleading. If at any time prior to
the Closing any event or information should be discovered by the Company that
should be set forth in an amendment or a supplement to the Information
Statement, the Company shall promptly inform Ocean of such discovery.
 
(d) Ocean shall use its reasonable best efforts to obtain the requisite approval
of the stockholders of Ocean, which approval shall be in accordance with the
applicable requirements of the NGCL and the Organizational Documents of the
Ocean, to enable the Exchange and the other transactions contemplated hereby to
be effective on the Closing Date (determined without regard to the condition to
closing in the first sentence of Section 9.8) by obtaining the written consent
of a majority of the stockholders of Ocean West Common Stock as promptly as
practicable after the date hereof, but in no event later than the Closing Date.
 
7.5 INTENTIONALLY DELETED
 
7.6 CONSENTS AND APPROVALS
 
Ocean shall use its reasonable best efforts to obtain as promptly as practicable
all consents, authorizations, approvals and waivers required in connection with
the consummation of the transactions contemplated by this Agreement, including
but not limited to the approval of its Board of Directors and its Stockholders
to the Exchange and to the Amendment of the Bylaws and to the amendment of the
Certificate of Incorporation of Ocean.
 
7.7 AMENDMENT OF BY LAWS AND OF CERTIFICATE OF INCORPORATION
 
Prior to the Closing, Ocean shall cause its By Laws and its Certificate of
Incorporation each to be amended as referenced in the Information Statement
described in Section 7.4 above, such documents to be appended to this Agreement
prior to Closing.
 
7.8 SPIN OFF OR SALE OF SUBSIDIARIES OR SALE OF ASSETS
 
Prior to the Closing, Ocean shall spin off or sell all of the assets or stock of
all Subsidiaries or other holdings as well as all assets held by directly by the
Company on terms reasonably satisfactory to the Company, in transactions in
which the purchaser or transferee of such Subsidiaries shall indemnify and hold
harmless Ocean and the Surviving Corporation from any and all liabilities
arising out of the business or operations of such Subsidiaries and/or the
transaction transferring the ownership thereof to a third party including any
Taxes resulting from such transaction not covered by Ocean pursuant to Section
5.6.
 
7.9 BEST EFFORTS TO SATISFY CONDITIONS
 
Ocean shall use its reasonable best efforts to cooperate with the Company for
purposes of satisfying the conditions set forth in Sections 7 and 8 that are
within its control.
 
-44-

--------------------------------------------------------------------------------


 
7.10 INTERCOMPANY PAYMENTS
 
All outstanding liabilities of Ocean, including, but not limited to, loans,
payables and other amounts due to or from Ocean and its Affiliates as listed in
Section 7.10 of the Ocean Disclosure Schedule, shall be paid in full, written
off or adjusted to zero balances at or prior to the Closing.
 
7.11 NOTIFICATION OF CERTAIN MATTERS
 
From the date hereof until the Closing, Ocean shall promptly notify the Company
of (a) the occurrence or non-occurrence of any fact or event of which Ocean has
knowledge which would be reasonably likely (i) to cause any representation or
warranty of Ocean contained in this Agreement to be untrue or inaccurate in any
material respect at any time from the date hereof to the Closing Date or (ii) to
cause any covenant, condition or agreement of Ocean in this Agreement not to be
complied with or satisfied in any material respect and (b) any failure of Ocean
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it hereunder in any material respect; PROVIDED, HOWEVER,
that no such notification shall affect the other representations or warranties
of the Company, or the right of Ocean to rely thereon, or the conditions to the
obligations of Ocean. The Company shall give prompt notice to Ocean of any
notice or other communication from any third party alleging that the consent of
such third party is or may be required in connection with the transactions
contemplated by this Agreement.
 
7.12 NO SOLICITATION
 
(a) Ocean, its Affiliates and their respective officers, directors, employees,
representatives and agents shall immediately terminate any discussions or
negotiations with any third party concerning an Acquisition Offer. Ocean and its
Affiliates shall not, directly or indirectly, through any officer, director,
employee, stockholder, financial advisor, attorney, representative, subsidiary
or agent of such Person (i) take any action to solicit, initiate, facilitate,
continue or encourage any inquiries or proposals that constitute, or could
reasonably be expected to lead to, a proposal or offer for a merger,
consolidation, business combination, sale of substantial assets, sale of shares
of capital stock or other securities (including by way of a tender offer) or
similar transaction involving Ocean , (except with respect to the spin off or
sale thereof prior to the Closing) other than the transactions contemplated by
this Agreement (any of the foregoing inquiries or proposals being referred to as
an “ACQUISITION OFFER”), (ii) engage in discussions or negotiations (whether
such discussions or negotiations are initiated by Ocean, such other Person or
otherwise) concerning, or provide any non-public information to any Person
relating to, any possible Acquisition Offer, or (iii) agree to, enter into a
letter of intent or similar document or recommend any Acquisition Offer;
PROVIDED, HOWEVER, that nothing contained in this Agreement shall prevent Ocean,
or its Board of Directors, to the extent such Board of Directors determines, in
good faith and on a reasonable basis by a majority vote (after consultation with
independent legal advisors), that such Board of Directors’ fiduciary duties
under applicable law require it to do so, from (A) furnishing non-public
information to, or entering into discussions or negotiations with, any Person in
connection with an unsolicited, bona fide, written Acquisition Offer by such
Person or recommending an unsolicited, bona fide, written Acquisition Offer by
such Person to the stockholders of Ocean, if and only to the extent that (1) the
Board of Directors of Ocean determines in good faith and on a reasonable basis
by majority vote (after consultation with independent financial and legal
advisors) that such Acquisition Offer is reasonably capable of being completed
on the terms proposed and would, if consummated, result in a transaction more
favorable to Ocean’s stockholders from a financial point of view than the
Exchange and the other transactions contemplated by this Agreement (any such
more favorable Acquisition Proposal being referred to in this Agreement as a
“SUPERIOR PROPOSAL”) and the Board of Directors of Ocean determines in good
faith and on a reasonable basis by majority vote (after consultation with
independent legal advisors) that such action is necessary for such Board of
Directors to comply with its fiduciary duties to stockholders under applicable
law and (2) prior to furnishing such non-public information to, or entering into
discussions or negotiations with, such Person, (x) such Board of Directors
receives form such Person an executed confidentiality agreement, (y) such
non-public information has been previously delivered to Ocean, and (z) Ocean
advises the Company in writing of such disclosure or discussions or
negotiations, including the Person to whom disclosed or with whom discussions or
negotiations will occur; or (B) complying with Rules 14d-9 and 14e-2 promulgated
under the Exchange Act with regard to an Acquisition Offer. Ocean shall use its
best efforts to ensure that the officers, directors, and Affiliates of Ocean and
its subsidiaries and any investment banker or other financial advisor or
representative retained by Ocean or any of its subsidiaries are aware of the
restrictions described in this Section 7.12 Without limiting the foregoing, it
is understood that any violations of the restrictions set forth in this Section
7.12 by any officer, director, employee, financial advisor, attorney,
representative, subsidiary, agent or Affiliate of the Company, when acting on
behalf of Ocean or any of its subsidiaries, shall be deemed to be a breach of
this Section 7.12 by Ocean.
 
-45-

--------------------------------------------------------------------------------


 
(b) Ocean shall notify the Company immediately after receipt by Ocean (or its
advisors) of any Acquisition Offer or any request for non-public information in
connection with an Acquisition Offer or for access to the properties, books or
records of Ocean or any of its subsidiaries by any Person that informs such
party that it is considering making, or has made, an Acquisition Offer. Such
notice shall be made orally and in writing and shall indicate in reasonable
detail the identity of the Person and the terms and conditions of such proposal,
inquiry or contact. Ocean shall continue to keep the Company informed, on a
current basis, of the status of any such discussions or negotiations and the
terms being discussed or negotiated.
 
(c) In addition to the foregoing, Ocean shall not accept or enter into any
agreement, letter of intent or similar document concerning an Acquisition Offer
for a period of not less than seventy-two (72) hours after Ocean’s receipt of a
notice of the material terms of such Acquisition Offer and the identity of the
Person making such Acquisition Offer, and during such seventy-two (72) hour
period Ocean shall negotiate with the Company in good faith any proposal
submitted to Ocean by the Company which addresses such Acquisition Offer.
 
7.13 TERMINATION OF STOCK OPTIONS
 
Ocean shall obtain the written consent or agreement of each holder of options to
purchase capital stock of Ocean. Each such holder shall agree that all such
stock options shall terminate as of the Closing Date at no cost or expense to
Ocean, and that Ocean shall thereafter have no further obligation or liability
whatsoever to such holder in respect of any such options.
 
-46-

--------------------------------------------------------------------------------


 
8. CONDITIONS TO OBLIGATIONS OF OCEAN AND OF THE COMPANY
 
The obligation of Ocean and the Company under this Agreement to consummate the
Exchange each shall be subject to the satisfaction on or before the Closing
Date, of each of the following conditions, any of which may be waived jointly by
the parties;
 
8.1 CLOSING FUNDING.
 
In conjunction with the Closing the Company shall prepare a Company Offered
Private Placement Memorandum for the sale of no less than 2,500,000 shares and
no more than 6,666,667 shares at a price of $0.30 per share (for a minimum raise
of $750,000 and a maximum raise of $2,000,000). At least $750,000, less
applicable offering expenses, shall be placed in escrow on or before the Closing
with such funds being released as a condition of Closing and the offering closed
at such time.
 
8.2 RETENTION OF INVESTMENT ADVISORS AND INVESTOR RELATIONS
 
The Surviving Corporation shall have entered into an agreement with Vertical
Capital Partners, Inc. (“VCP”) pursuant to which VCP will have a right of first
refusal to act as the exclusive Placement Agent to the Surviving Corporation for
one year on terms to be agreed by such bankers and the parties hereto.
 
8.3 COMPLETION OF LEGAL DOCUMENTATION
 
The parties shall be satisfied that all legal documentation necessary or
advisable for completion of the transactions contemplated by this Agreement have
been concluded.
 
8.4 CONVERTIBLE SECURITIES
 
The Surviving Corporation shall have no convertible debt or preferred stock
outstanding at closing.
 
9. CONDITIONS TO OBLIGATIONS OF OCEAN
 
In addition to the conditions set forth in Section 8 hereof, the obligations of
Ocean under this Agreement to consummate the Exchange shall be subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, any of which may be waived by Ocean in its sole discretion:
 
-47-

--------------------------------------------------------------------------------


 
9.1 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The representations and warranties of the Company contained in this Agreement or
in the Company Disclosure Schedule or any certificate delivered pursuant hereto
which are not qualified as to materiality shall be complete and correct in all
material respects as of the date when made, shall be deemed repeated at and as
of the Closing Date as if made on the Closing Date and, shall then be complete
and correct in all material respects (except that representations made as of a
specific date shall be required to be true as of such date only). The
representations and warranties of the Company contained in this Agreement or in
the Company Disclosure Schedule or any certificate delivered pursuant hereto
which are qualified as to materiality shall be complete and correct as of the
date when made, shall be deemed repeated at and as of the Closing Date as if
made on the Closing Date and shall then be complete and correct in all respects
(except that representations made as of a specific date shall be required to be
true as of such date only).
 
9.2 PERFORMANCE OF COVENANTS
 
The Company shall have performed and complied in all material respects with each
covenant, agreement and condition required by this Agreement to be performed or
complied with by it prior to or on the Closing Date.
 
9.3 LACK OF ADVERSE CHANGE
 
There shall not have occurred any event or circumstance which, individually or
in the aggregate, has had or may result in a Material Adverse Effect, including
the loss of significant business from any of clients of the Company or the loss
of any significant clients of the Company.
 
9.4 UPDATE CERTIFICATE
 
Ocean shall have received favorable certificates, dated the Closing Date, signed
by the president and chief executive officer of the Company as to the matters
set forth in Sections 8.1, 8.2 and 8.3.
 
9.5 NO PROCEEDING; NO LITIGATION
 
No order of any Governmental Authority shall be in effect that restrains or
prohibits any transaction contemplated hereby or that would limit or affect the
Surviving Corporation’s ownership or operation of the business of the Company;
no Proceeding by any Governmental Authority or any other Person shall be pending
or threatened against Ocean, or the Company that challenges the validity or
legality, or that seeks to restrain the consummation, of the transactions
contemplated hereby or that seeks to limit or otherwise affect Ocean, or the
Company’s right to own or operate the business of the Company; and no written
advice shall have been received by Ocean, or the Company or by any of their
respective counsel from any Governmental Authority, and remain in effect,
stating that a Proceeding will, if the Exchange is consummated or sought to be
consummated, be filed seeking to invalidate or restrain the Exchange or limit or
otherwise affect Ocean’s ownership or operation of the business of the Company.
 
-48-

--------------------------------------------------------------------------------


 
9.6 APPROVALS AND CONSENTS
 
All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Company for the
authorization, execution and delivery of this Agreement, the consummation by it
of the transactions contemplated hereby and the continuation in full force and
effect of any and all material rights, documents, agreements or instruments of
the Company shall have been obtained and made by the Company, except where the
failure to receive such consents, waivers, approvals, authorizations or orders
would not reasonably be expected to have a Material Adverse Effect.
 
9.7 STOCKHOLDER APPROVAL
 
This Agreement shall have been duly executed at or prior to the Effective Time
by the holders of all issued and outstanding Common Stock of the Company.
 
9.8 FIRPTA CERTIFICATE
 
Ocean shall have received from the Company an executed copy of a certification
and notice, meeting the requirements of Sections 897 and 1445 of the Code and
the treasury regulations promulgated thereunder, substantially in the form
attached hereto as EXHIBIT 9.8, dated as of the Closing Date, that the Company
has not been a United States real property holding corporation at any time
during the five year period prior to the Closing Date, and the stock of the
Company is not a United States real property interest.
 
9.9 LEGAL OPINION
 
Ocean shall have received the legal opinion Lynn Boldue of the law firm
________________, counsel to the Company, as to matters reasonably specified by
legal counsel for Ocean.
 
9.10 COMPLETION OF DUE DILIGENCE
 
Ocean and its legal counsel shall be satisfied with the completion of due
diligence.
 
10. CONDITIONS TO OBLIGATIONS OF THE COMPANY
 
In addition to the conditions set forth in Section 8 hereof, the obligations of
the Company under this Agreement to consummate the Exchange shall be subject to
the satisfaction, on or before the Closing Date, of each of the following
conditions, any of which may be waived by the Company in its sole discretion:
 
-49-

--------------------------------------------------------------------------------


 
10.1 REPRESENTATIONS AND WARRANTIES OF OCEAN
 
The representations and warranties of Ocean contained in this Agreement or in
the Ocean Disclosure Schedule or any certificate delivered pursuant hereto which
are not qualified as to materiality shall be complete and correct as of the date
when made in all material respects, shall be deemed repeated at and as of the
Closing Date as if made on the Closing Date and, shall then be complete and
correct in all material respects (except that representations made as of a
specific date shall be required to be true as of such date only). The
representations and warranties of Ocean contained in this Agreement or in the
Ocean Disclosure Schedule or any certificate delivered pursuant hereto which are
qualified as to materiality shall be complete and correct as of the date when
made, shall be deemed repeated at and as of the Closing Date as if made on the
Closing Date and shall then be complete and correct in all respects (except that
representations made as of a specific date shall be required to be true as of
such date only).
 
10.2 PERFORMANCE OF COVENANTS
 
Ocean shall have performed and complied in all material respects with each
covenant, agreement and condition required by this Agreement to be performed or
complied with by it prior to or on the Closing Date.
 
10.3 LACK OF ADVERSE CHANGE
 
There shall not have occurred any event or circumstance which, individually or
in the aggregate, has had or may result in a Material Adverse Effect, including
the loss of significant business from any of clients of Ocean or the loss of any
significant clients of Ocean .
 
10.4 UPDATE CERTIFICATE
 
The Company shall have received favorable certificates, dated the Closing Date,
signed by the president and chief executive officer of Ocean as to the matters
reasonably requested by the Company.
 
10.5 NO PROCEEDING; NO LITIGATION
 
No order of any Governmental Authority shall be in effect that restrains or
prohibits any transaction contemplated hereby or that would limit or affect the
Surviving Corporation’s ownership or operation of the business of Ocean; no
Proceeding by any Governmental Authority or any other Person shall be pending or
threatened against Ocean, that challenges the validity or legality, or that
seeks to restrain the consummation, of the transactions contemplated hereby or
that seeks to limit or otherwise affect Ocean’s right to own or operate the
business of Ocean; and no written advice shall have been received by Ocean or by
its counsel from any Governmental Authority, and remain in effect, stating that
a Proceeding will, if the Exchange is consummated or sought to be consummated,
be filed seeking to invalidate or restrain the Exchange or limit or otherwise
affect the Company’s ownership or operation of the business of Ocean. There
shall exist no litigation against Ocean and none shall have been threatened
 
10.6 APPROVALS AND CONSENTS
 
-50-

--------------------------------------------------------------------------------


 
All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by Ocean for the
authorization, execution and delivery of this Agreement, the consummation by it
of the transactions contemplated hereby and the continuation in full force and
effect of any and all material rights, documents, agreements or instruments of
Ocean shall have been obtained and made by Ocean, except where the failure to
receive such consents, waivers, approvals, authorizations or orders would not
reasonably be expected to have a Material Adverse Effect.
 
10.7 BOARD APPROVAL
 
This Agreement shall have been duly adopted at or prior to the Effective Time by
the requisite vote of the Board of Directors of Ocean.
 
10.8 RESIGNATIONS
 
Company shall have received form the Ocean the resignations of all officers and
directors of the Ocean from their positions with the Ocean
 
10.9 FIRPTA CERTIFICATE
 
The Company shall have received from Ocean an executed copy of a certification
and notice, meeting the requirements of Sections 897 and 1445 of the Code and
the treasury regulations promulgated thereunder, substantially in the form
attached hereto as EXHIBIT 9.8, dated as of the Closing Date, that Ocean has not
been a United States real property holding corporation at any time during the
five year period prior to the Closing Date, and the stock of the Company is not
a United States real property interest.
 
10.10 LIABILITIES AND PREFERRED STOCK.
 
At the Closing, Ocean shall have no liabilities and issued and outstanding
Series A Preferred shall have been converted into Common Stock in accordance
with its terms.


10.11 NO PROCEEDING
 
No order of any Governmental Authority shall be in effect that restrains or
prohibits the Exchange; and no written advice shall have been received by Ocean,
or the Company or by any of their respective counsel from any Governmental
Authority, and remain in effect, stating that a Proceeding will, if the Exchange
is consummated or sought to be consummated, be filed seeking to invalidate or
restrain the Exchange.
 
10.12 SPIN OFF OR DIVESTITURE OF SUBSIDARIES.
 
Prior to the Closing, Ocean shall spin off or sell, or enter agreements to Spin
off or sell, any Subsidiary (or its assets) or on terms reasonably satisfactory
to the Company, in a transaction in which the purchaser or transferee of such
Subsidiaries shall indemnify and hold harmless Ocean and the Surviving
Corporation from any and all liabilities arising out of the business or
operations of such Subsidiaries and/or the transaction transferring the
ownership thereof to a third party.
 
-51-

--------------------------------------------------------------------------------


 
In addition, Ocean shall provide Company with complete details of any such
spin-off or divestiture and shall represent that such spin off or divestiture
results in no Tax liability to Ocean or that if it does result in a Tax
liability that a provision for such liability shall be maintained by Ocean as
set forth in Section 5.6 of this Agreement.
 
10.13 CHANGE OF NAME 
 
Effective at the Closing the name of Ocean shall be changed to AskMeNow, Inc.
which should be effective upon the effective date of the charter amendment
referred to in the Information Statement described in Section 7.4 above.
 
10.14 LEGAL OPINION
 
The Company shall have received the legal opinion of Lynn Bolduc, counsel to
Ocean, as to matters reasonably specified by legal counsel for the Company.
 
10.15 completion of due diligence
 
The Company and its legal counsel shall be satisfied with the completion of due
diligence.
 
11. TERMINATION
 
11.1 TERMINATION OF AGREEMENT
 
This Agreement may be terminated:
 
(a) At any time prior to the Effective Time, by mutual consent of Ocean and the
Company.
 
(b) By Ocean or the Company if the Effective Time shall not have occurred by May
30, 2005, unless such failure shall be due to a material breach of any
representation or warranty, or the nonfulfillment in a material respect, and
failure to cure such nonfulfillment within five (5) Business Days following
receipt by such party of notice of such breach or nonfulfillment, of any
covenant or agreement contained herein on the part of the party or parties
seeking to terminate this Agreement.
 
(c) By Ocean or the Company alone, by means of a written notice to the other, if
there has been a material misrepresentation on the part of the other, or a
material breach on the part of the other of any of its warranties, covenants or
agreements set forth herein, or a material failure on the part of the other to
comply with any of its other obligations hereunder. No such termination shall
relieve any party of the consequences of any such misrepresentation, breach or
failure.
 
(d) By either Ocean or the Company if a Governmental Authority shall have issued
a nonappealable final order, decree or ruling or taken any other nonappealable
final action, in any case, having the effect of permanently restraining,
enjoining or otherwise prohibiting the Exchange.
 
-52-

--------------------------------------------------------------------------------


 
(e) By either Ocean or the Company if the requisite vote of the stockholders of
the Company or Ocean, in favor of the Exchange shall not have been obtained;
PROVIDED, THAT, the right to terminate this Agreement under this Section 10(e)
shall not be available to the Company or Ocean, as the case may be where the
failure to obtain such stockholder approval shall have been caused by the action
or failure to act of the Company or Ocean, as the case may be and such action or
failure to act constitutes a material breach by the Company or Ocean of this
Agreement.
 
(f) By Ocean if it proposes to accept a Superior Proposal; (as defined in
Section 7.12 above)
 
(g) By Ocean if the Board of Directors of Ocean shall have withdrawn or modified
its approval or recommendation of the Exchange or the adoption of this
Agreement.
 
11.2 EFFECT OF TERMINATION
 
In the event of termination of this Agreement as provided in Section 11.1, this
Agreement shall forthwith become void, the Exchange shall be abandoned and there
shall be no liability or obligation on the part of Ocean or the Company or their
respective officers, directors, stockholders or Affiliates, except to the extent
that such termination results from the breach by a party hereto of any of its
representations, warranties, covenants or agreements set forth in this Agreement
or in the Disclosure Schedule (in which case the non-breaching party may seek
any and all remedies available to it under applicable law); PROVIDED, THAT, the
provision of Sections 13.1, 13.2, 13.3, 13.4 and 13.11 and this Section 11.2
shall remain in full force and effect and survive any termination of this
Agreement.
 
12. INDEMNIFICATION OF DIRECTORS, OFFICERS AND STOCKHOLDERS
 
12.1 RIGHT TO INDEMNIFICATION
 
The Bylaws and Certificate of Incorporation of the Surviving Corporation shall
contain provisions with respect to indemnification of present and former
directors, officers and employees of the Company and Ocean to the maximum degree
permitted by the laws of the State of Delaware, which provisions shall not be
amended, repealed or otherwise modified for a period of three (3) years from the
Effective Time in any manner that would adversely affect the rights thereunder
as of the Effective Time of individuals who at the Effective Time are present or
former directors, officers or employees of the Company, unless such modification
is required after the Effective Time by applicable law.
 
12.2 INSURANCE
 
For a period of three (3) years after the Effective Time, the Surviving
Corporation shall use commercially reasonable efforts to cause to be maintained
in effect directors and officers liability insurance covering those persons who
are on the date hereof covered by directors and officers liability insurance
policies maintained by the Company or by Ocean on terms substantially similar to
those applicable under such current policies with respect to claims arising from
and related to facts or events which occurred at or before the Effective Time.
Notwithstanding the foregoing, Ocean may substitute therefore policies of
substantially the same coverage containing terms and conditions which are no
less advantageous, in any material respect, to the Indemnified Parties.
 
-53-

--------------------------------------------------------------------------------


 
12.3 SUCCESSORS
 
In the event Ocean, the Surviving Corporation or any successor to Ocean or the
Surviving Corporation (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger or (ii) transfers all or substantially all of its
properties or assets to any Person, then, and in each case, proper provision
shall be made so that the successors of the Ocean or the Surviving Corporation
honor the obligations of the Ocean and the Surviving Corporation set forth in
this Section 11.
 
12.4 SURVIVAL
 
The provisions of this Section 12 shall survive the Closing and expressly are
intended to benefit each director, officer or employee of the Company
contemplated by this Section 12.
 
13. GENERAL PROVISIONS
 
13.1 EXPENSES
 
Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement, including all fees and
expenses of agents, representatives, counsel and accountants.
 
13.2 PUBLIC ANNOUNCEMENTS
 
Any public announcement or similar publicity with respect to this Agreement, the
Closing or the transactions contemplated hereby will be issued at such time and
in such manner as Ocean and the Company agree in writing and shall be made in
accordance with Regulation FD promulgated by the SEC. The Company and Ocean will
in good faith consult with each other concerning the means by which the
Company’s employees, clients and suppliers and others having dealings with the
Company will be informed of this Agreement, the Closing and the transactions
contemplated hereby, and representatives of Ocean may at its option be present
for any such communication.
 
13.3 NOTICES
 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by fax (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested, or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and fax numbers set forth below (or to such
other address, person’s attention or fax number as a party may designate by
notice to the other parties given in accordance with this Section 13.3):
 
-54-

--------------------------------------------------------------------------------


 
If to Ocean:
Ocean West Holding Corporation
15991 Redhill Avenue, Suite 110
Tustin California 92780
Attention: Daryl Meddings, Director
Wayne Bailey, CFO


With copies to:
Joseph A. Cosio-Barron
6330 South Sandhill Road
Las Vegas, Nevada 89120
Tel (702) 851-5607
Fax (702) 851-5646


If to the Company:


Info By Phone, Inc.
PO Box 64-3569    
Vero Beach, Florida 32963
Attention: Darryl Cohen, President


With a copy to:
Adorno & Yoss LLP
Attn: Charles B. Pearlman
350 East Las Olas Blvd., Suite 1700
Fort Lauderdale, FL 33301


13.4 JURISDICTION; SERVICE OF PROCESS
 
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of New York, County of New York or the United States
District Court for the Southern District of New York, and each of the parties
consent to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Service of process or any other papers in any such action or procedure
may be made by registered or certified mail, return receipt requested, pursuant
to the provisions of Section 12.3.
 
13.5 FURTHER ASSURANCES
 
-55-

--------------------------------------------------------------------------------


 
The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.
 
13.6 WAIVER
 
Neither the failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power or privilege.
 
13.7 ENTIRE AGREEMENT AND MODIFICATION
 
This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including any correspondence, written and oral among
Ocean, and the Company and constitutes (along with the documents referred to in
this Agreement) the entire agreement among the parties with respect to its
subject matter. This Agreement may not be amended, nor may any provision hereof
or default hereunder be waived, except by a written agreement executed by the
party to be charged with the amendment or waiver.
 
13.8 ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS
 
No party may assign any of its rights under this Agreement without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement and the Persons contemplated by Article
11 any legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement.
 
13.9 SEVERABILITY
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part will remain in full force and effect to the extent
not held invalid or unenforceable.
 
13.10 SECTION HEADINGS, CONSTRUCTION
 
The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. In this Agreement (i) words
denoting the singular include the plural and vice versa, (ii) “it” or “its” or
words denoting any gender include all genders, (iii) the word “including” shall
mean “including without limitation,” whether or not expressed, (iv) any
reference to a law shall mean the statute and any rules and regulations
thereunder in force as of the date of this Agreement or the Closing Date, as
applicable, unless otherwise expressly provided, (v) any reference herein to a
Section, Article, Schedule or Exhibit refers to a Section or Article of or a
Schedule or Exhibit to this Agreement, unless otherwise stated, and (vi) when
calculating the period of time within or following which any act is to be done
or steps taken, the date which is the reference day in calculating such period
shall be excluded and if the last day of such period is not a Business Day, then
the period shall end on the next day which is a Business Day. Each party
acknowledges that it has been advised and represented by counsel in the
negotiation, execution and delivery of this Agreement and accordingly agrees
that if an ambiguity exists with respect to any provision of this Agreement,
such provision shall not be construed against any party because such party or
its representatives drafted such provision.
 
-56-

--------------------------------------------------------------------------------


 
13.11 GOVERNING LAW
 
This Agreement will be governed by the internal laws of the State of New York
without regard to principles of conflict of laws.
 
13.12 COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-57-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered  this Agreement as
of the date first written above.
 
OCEAN WEST HOLDING CORP.
 
By: /s/ Daryl Meddings
Name: Daryl Meddings
Title: Director




By: /s/ Wayne Bailey
Name: Wayne Bailey
Title: CFO




INFO BY PHONE, INC.






By: /s/ Darryl Cohen
Darryl Cohen
Title: Chief Executive Officer
 
[The Following page is the Stockholder signature page]
 
-58-

--------------------------------------------------------------------------------


 
STOCKHOLDER SIGNATURE PAGE
 
IN WITNESS WHEREOF, each Stockholder has executed and delivered this Agreement
as of the date first written above.
 
[The shareholders' signatures have been omitted from this conformed copy and are
on file with the Company.]


______________________________
Name:
 
-59-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

     
Page
 1.
DEFINITIONS
2
 2.
SECURITIES EXCHANGE AND REORGANIZATION
4
 
2.1
EXCHANGE AND CANCELLATION OF SECURITIES
4
 
2.2
INSTRUMENTS OF TRANSFER
5
 
2.3
CLOSING
5
 
2.4
TAX FREE REORGANIZATION
5
 3.
POST CLOSING COVENANTS.
5
 
3.1
NO REVERSE SPLIT FOR ONE YEAR
.5
 
3.2
RESTRICTION ON FUTURE SHARE ISSUANCE
.6
 
3.3
OCEAN AUDITS; REPORTS TO SECURITIES AND EXCHANGE COMMISSION
.6
 
3.4
STOCK OPTION PLANS
.6
 
3.5
EMPLOYMENT CONTRACTS AND STOCK GRANTS
.6
 
3.6
REGISTRATION RIGHTS
.7
 
3.7
FLOOR ON SHARE PRICE FOR FUTURE OFFERINGS
.7
 4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY……………………..
7
 
4.1
ORGANIZATION AND GOOD STANDING
7
 
4.2
AUTHORITY; NO CONFLICT
7
 
4.3
CAPITALIZATION
8
 
4.4
FINANCIAL STATEMENTS
8
 
4.5
NO UNDISCLOSED LIABILITIES
9
 
4.6
TAXES
9
 
4.7
ACCOUNTS RECEIVABLE; ACCOUNTS PAYABLE
10
 
4.8
NO MATERIAL ADVERSE CHANGE
11
 
4.9
BOOKS AND RECORDS
11
 
4.10
TITLE TO PROPERTIES; ENCUMBRANCES
11
 
4.11
CONDITION AND SUFFICIENCY OF ASSETS
11
 
4.12
EMPLOYEE BENEFITS
12
 
4.13
COMPLIANCE WITH LAWS; GOVERNMENTAL AUTHORIZATIONS
12
 
4.14
LEGAL PROCEEDINGS
12
 
4.15
ABSENCE OF CERTAIN CHANGES AND EVENTS
13
 
4.16
CONTRACTS; NO DEFAULTS
14
 
4.17
INSURANCE
16
 
4.18
ENVIRONMENTAL MATTERS
16
 
4.19
EMPLOYEES
17
 
4.20
LABOR RELATIONS
17
 
4.21
INTELLECTUAL PROPERTY
19
 
4.22
ABSENCE OF CERTAIN PAYMENTS
20
 
4.23
RELATIONSHIPS WITH RELATED PERSONS
20
 
4.24
BROKERS OR FINDERS
21
 
4.25
DEPOSIT ACCOUNTS
21
 
4.26
CONDUCT OF BUSINESS
21
 
4.27
RESTRICTIONS ON BUSINESS ACTIVITIES
22
 
4.28
OUTSTANDING INDEBTEDNESS
22
 
4.29
VOTING REQUIREMENTS
22
 
4.30
DISCLOSURE
22

 
-60-

--------------------------------------------------------------------------------


 

 5.
REPRESENTATIONS AND WARRANTIES OF OCEAN
22
 
5.1
ORGANIZATION AND GOOD STANDING
22
 
5.2
AUTHORITY; NO CONFLICT
23
 
5.3
CAPITALIZATION
24
 
5.3A
FINANCIAL STATEMENTS
24
 
5.4
SEC DOCUMENTS; FINANCIAL STATEMENTS
25
 
5.5
NO UNDISCLOSED LIABILITIES
25
 
5.6
TAXES
26
 
5.7
ACCOUNTS RECEIVABLE; ACCOUNTS PAYABLE
26
 
5.8
NO MATERIAL ADVERSE CHANGE
27
 
5.9
BOOKS AND RECORDS
27
 
5.10
TITLE TO PROPERTIES; ENCUMBRANCES
27
 
5.11
CONDITION AND SUFFICIENCY OF ASSETS
28
 
5.12
EMPLOYEE BENEFITS
28
 
5.13
COMPLIANCE WITH LAWS; GOVERNMENTAL AUTHORIZATIONS
28
 
5.14
LEGAL PROCEEDINGS AGAINST OCEAN
28
 
5.15
ABSENCE OF CERTAIN CHANGES AND EVENTS
29
 
5.16
CONTRACTS OF OCEAN; NO DEFAULTS
30
 
5.17
INSURANCE
32
 
5.18
ENVIRONMENTAL MATTERS
32
 
5.19
EMPLOYEES
32
 
5.20
LABOR RELATIONS
33
 
5.21
INTELLECTUAL PROPERTY
34
 
5.22
ABSENCE OF CERTAIN PAYMENTS
35
 
5.23
RELATIONSHIPS WITH RELATED PERSONS
35
 
5.24
BROKERS OR FINDERS
36
 
5.25
DEPOSIT ACCOUNTS
36
 
5.26
CONDUCT OF BUSINESS; USE OF NAME
36
 
5.27
RESTRICTIONS ON BUSINESS ACTIVITIES
36
 
5.28
OUTSTANDING INDEBTEDNESS
36
 
5.29
CLIENTS AND CONTRACTORS
37
 
5.30
VOTING REQUIREMENTS
37
 
5.31
EMPLOYEE STOCK PURCHASE PLAN
37
 
5.32
DISCLOSURE
37
 6.
COVENANTS OF THE COMPANY
37
 
6.1
NORMAL COURSE
37
 
6.2
CONDUCT OF BUSINESS
38
 
6.3
FINANCIAL COVENANTS
40
 
6.4
CERTAIN FILINGS
40
 
6.5
CONSENTS AND APPROVALS
40
 
6.6
BEST EFFORTS TO SATISFY CONDITIONS
41
 
6.7
NOTIFICATION OF CERTAIN MATTERS
41
 
6.8
NO SOLICITATION
41

 
-61-

--------------------------------------------------------------------------------


 

 7.
COVENANTS OF OCEAN
41
 
7.1
CERTAIN FILINGS
41
 
7.2
NORMAL COURSE
42
 
7.3
CONDUCT OF BUSINESS
42
 
7.4
PREPARATION OF THE INFORMATION STATEMENT
44
 
7.5
INTENTIONALLY DELETED
45
 
7.6
CONSENTS AND APPROVALS
45
 
7.7
AMENDMENT OF BY LAWS AND OF CERTIFICATE OF INCORPORATION
45
 
7.8
SPIN OFF OR SALE OF SUBSIDIARIES OR SALE OF ASSETS
45
 
7.9
BEST EFFORTS TO SATISFY CONDITIONS
45
 
7.10
INTERCOMPANY PAYMENTS
45
 
7.11
NOTIFICATION OF CERTAIN MATTERS
45
 
7.12
NO SOLICITATION
46
 
7.13
TERMINATION OF STOCK OPTIONS
47
 8.
CONDITIONS TO OBLIGATIONS OF OCEAN AND OF THE COMPANY
47
 
8.1
CLOSING FUNDING
48
 
8.2
RETENTION OF INVESTMENT ADVISORS AND INVESTOR RELATIONS
48
 
8.3
COMPLETION OF LEGAL DOCUMENTATION
48
 
8.4
CONVERTIBLE SESCURITIES
48
 9.
CONDITIONS TO OBLIGATIONS OF OCEAN
48
 
9.1
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
49
 
9.2
PERFORMANCE OF COVENANTS
49
 
9.3
LACK OF ADVERSE CHANGE
49
 
9.4
UPDATE CERTIFICATE
49
 
9.5
NO PROCEEDING; NO LITIGATION
49
 
9.6
APPROVALS AND CONSENTS
50
 
9.7
STOCKHOLDER APPROVAL
50
 
9.8
FIRPTA CERTIFICATE
50
 
9.9
LEGAL OPINION
50
 
9.10
COMPLETION OF DUE DILIGENCE
50
 10.
CONDITIONS TO OBLIGATIONS OF THE COMPANY
50
 
10.1
REPRESENTATIONS AND WARRANTIES OF OCEAN
51
 
10.2
PERFORMANCE OF COVENANTS
51
 
10.3
LACK OF ADVERSE CHANGE
51
 
10.4
UPDATE CERTIFICATE
51
 
10.5
NO PROCEEDING; NO LITIGATION
51
 
10.6
APPROVALS AND CONSENTS
51
 
10.7
BOARD APPROVAL
52
 
10.8
RESIGNATIONS
52
 
10.9
FIRPTA CERTIFICATE
52
 
10.10
LIABILITIES AND PREFERRED STOCK
52
 
10.11
NO PROCEEDING
52
 
10.12
SPIN OFF OR DIVESTITURE OF SUBSIDARIES
52
 
10.13
CHANGE OF NAME
53
 
10.14
LEGAL OPINION
53
 
10.15
COMPLETION OF DUE DILIGENCE
53

 
-62-

--------------------------------------------------------------------------------


 

 11.
TERMINATION
53
 
11.1
TERMINATION OF AGREEMENT
53
 
11.2
EFFECT OF TERMINATION
54
 12.
INDEMNIFICATION OF DIRECTORS, OFFICERS AND STOCKHOLDERS
54
 
12.1
RIGHT TO INDEMNIFICATION
54
 
12.2
INSURANCE
54
 
12.3
SUCCESSORS
55
 
12.4
SURVIVAL
55
 13.
GENERAL PROVISIONS
55
 
13.1
EXPENSES
55
 
13.2
PUBLIC ANNOUNCEMENTS
55
 
13.3
NOTICES
55
 
13.4
JURISDICTION; SERVICE OF PROCESS
56
 
13.5
FURTHER ASSURANCES
56
 
13.6
WAIVER
57
 
13.7
ENTIRE AGREEMENT AND MODIFICATION
57
 
13.8
ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS
57
 
13.9
SEVERABILITY
57
 
13.10
SECTION HEADINGS,, CONSTRUCTION
57
 
13.11
GOVERNING LAW
58
 
13.12
COUNTERPARTS
57

 
-63-

--------------------------------------------------------------------------------


